UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2011 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-8625 READING INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 6100 Center Dr., Suite 900 Los Angeles, CA (Address of principal executive offices) 95-3885184 (I.R.S. Employer Identification Number) (Zip Code) Registrant’s telephone number, including Area Code:(213) 235-2240 Securities Registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class A Nonvoting Common Stock, $0.01 par value NASDAQ Class B Voting Common Stock, $0.01 par value NASDAQ Securities registered pursuant to Section 12(g) of the Act:None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes ¨No þ If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934.Yes ¨No þ Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for shorter period than the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K of any amendments to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer þNon-accelerated filer ¨Smaller reporting company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of March 14, 2012, there were 21,311,348 shares of class A non-voting common stock, par value $0.01 per share and 1,495,490 shares of class B voting common stock, par value $0.01 per share, outstanding.The aggregate market value of voting and nonvoting stock held by non-affiliates of the Registrant was $81,885,359 as of June 30, 2011. READING INTERNATIONAL, INC. ANNUAL REPORT ON FORM 10-K YEAR ENDED DECEMBER 31, 2011 INDEX PART I 1 Item 1 – Our Business 1 Item 1A – Risk Factors 9 Item 1B – Unresolved Staff Comments 16 Item 2 – Properties 17 Item 3 – Legal Proceedings 24 PART II 26 Item 5 – Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 26 Item 6 – Select Financial Data 28 Item 7 – Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 7A – Quantitative and Qualitative Disclosure about Market Risk 53 Item 8 – Financial Statements and Supplementary Data 54 Reports of Independent Registered Public Accounting Firms 55 Consolidated Balance Sheets as of December 31, 2011 and 2010 57 Consolidated Statements of Operations for the Three Years Ended December 31, 2011 58 Consolidated Statements of Stockholders’ Equity for the Three Years Ended December 31, 2011 59 Consolidated Statements of Cash Flows for the Three Years Ended December 31, 2011 60 Notes to Consolidated Financial Statements 61 Schedule II – Valuation and Qualifying Accounts Item 9 – Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A – Controls and Procedures PART III PART IV Item 15 – Exhibits, Financial Statement Schedules SIGNATURES PART I Item 1 – Our Business General Description of Our Business Reading International, Inc., a Nevada corporation (“RDI”), was incorporated in 1999 incident to our reincorporation in Nevada.Our class A non-voting common stock (“Class A Stock”) and class B voting common stock (“Class B Stock”) are listed for trading on the NASDAQ Capital Market (Nasdaq-CM) under the symbols RDI and RDIB, respectively.Our principal executive offices are located at 6100 Center Drive, Suite 900, Los Angeles, California 90045.Our general telephone number is (213) 235-2240 and our website is www.readingrdi.com.It is our practice to make available free of charge on our website our annual report on Form 10-K, quarterly reports on Form 10-Q, current reports on Form 8-K and amendments to those reports filed or furnished pursuant to Sections 13(a) or 15(d) of the Exchange Act as soon as reasonably practicable after we have electronically filed such material with or furnished it to the Securities and Exchange Commission.In this Annual Report, we from time to time use terms such as the “Company,” “Reading” and “we,” “us,” or “our” to refer collectively to RDI and our various consolidated subsidiaries and corporate predecessors. We are an internationally diversified “hard asset” company principally focused on the development, ownership and operation of entertainment and real property assets in the United States, Australia, and New Zealand.Currently, we operate in two business segments: Cinema Exhibition, through our 57 cinemas, and Real Estate, including real estate development and the rental of retail, commercial and live theater assets. We believe that these two business segments complement one another, as the comparatively consistent cash flows generated by our cinema operations can be used to fund the front-end cash demands of our real estate development business. At December 31, 2011, the book value of our assets was $430.8 million; and as of that same date, we had a consolidated stockholders’ book equity of $125.0 million.Calculated based on book value, $243.6 million or 57%, of our assets relate to our cinema exhibition activities and $171.0 million or 40%, of our assets relate to our real estate activities. For additional segment financial information, please see Note 22 – Business Segments and Geographic Area Information to our 2011 Consolidated Financial Statements. -1- Table of Contents Recognizing that we are part of a world economy, we have diversified our assets among three countries: the United States, Australia, and New Zealand.We currently have approximately 26% of our assets (based on net book value) in the United States, 57% in Australia and 17% in New Zealand compared to 29%, 55%, and 16% at the end of 2010.For 2011, our gross revenue in these jurisdictions was $112.0 million, $111.6 million, and $22.2 million, respectively, compared to $110.6 million, $94.2 million, and $25.0 million for 2010. For additional financial information concerning the geographic distribution of our business, please see Note 22 – Business Segments and Geographic Area Information to our 2011 Consolidated Financial Statements. While we do not believe the cinema exhibition business to be a growth business, we do believe it to be a business that will likely continue to generate fairly consistent cash flows in the years ahead even in recessionary or inflationary environments.This is based on our belief that people will continue to spend some reasonable portion of their entertainment dollar on entertainment outside of the home and that, when compared to other forms of outside the home entertainment, movies continue to be a popular, and competitively priced option.However, since we believe the cinema exhibition business to be a mature business with most markets either adequately screened or over-screened, we see our future asset growth coming more from our real estate development activities and from the acquisition of existing cinemas rather than from the development of new cinemas.Over time, we anticipate that our cinema operations will become increasingly a source of cash flow to support our real estate oriented activities, rather than a focus of growth, and that our real estate activities will, again, over time become the principal thrust of our business.We also, from time to time, invest in the securities of other companies, where we believe the business or assets of those companies to be attractive or to offer synergies to our existing entertainment and real estate businesses.Also, in the current environment, we intend to be opportunistic in identifying and endeavoring to acquire undervalued assets, particularly assets with proven cash flow and which we believe to be resistant to current recessionary trends. In recent years, the market value of most commercial and undeveloped real estate has seen a material decline in the markets in which we operate.While this decline has been, in our view, less pronounced in Australia and New Zealand than in the United States (and while the impact of the declines in Australia and New Zealand have been somewhat mitigated by renewed strength of the Australian and New Zealand dollar as compared to the US dollar), real estate values today are in many cases less than they were at the end of 2007.This has affected some of our development projects resulting in impairment losses.However, the practical impact on our real estate holdings has been minimal, as we have continued to enjoy increases in rentals from the tenants in our retail holdings, and as our strategy generally calls for development of our raw land holdings over time for long-term development.On an overall or portfolio basis, our estimated value of our real estate and cinema assets has not in fact declined since the end of 2008.Furthermore, in our view, it appears that values have stabilized in the markets in which we operate.In some markets (such as Manhattan), our real estate portfolio values have increased and have, in our estimation, a value substantially in excess of their book value. -2- Table of Contents In light of uncertainties in the real estate and financial markets in recent periods, and the need to focus our attention on the renewal and preservation of our various lending facilities we have generally delayed our plans for development of our various properties.In 2010, we were advised by our principal lender, BOS International (“BOSI”),in Australia that it was curtailing lending activities in that country, and would not be renewing our $115.8 million (AUS$110.0 million) credit facility.However, on June 24, 2011, we replaced that facility with a new three-year credit facility from National Australia Bank (“NAB”) in the amount of $110.5 million (AUS$105.0 million). On December 1, 2010, we refinanced our $29.5 million credit facility with GE Credit with a new $37.5 million facility, which expires on December 1, 2015, and, on February 8, 2012, we received an approved amendment from Westpac renewing our existing $35.1 million (NZ$45.0 million) New Zealand credit facility with a three-year $31.2 million (NZ$40.0 million) credit facility. Historically, it has not been our practice to sell assets, except in connection with the repositioning of such assets to a higher and better use.This was the situation, for example, in our sale of our interests in two Manhattan cinemas:the Sutton Cinema (redeveloped as a residential condominium complex commonly known as Place 57) and the Murray Hill Cinema (redeveloped as a hospital commonly known as NYU Clinical Cancer Center).However, in the current market, given the difficulty in obtaining leverage on attractive terms and our interest in now moving forward with the development or redevelopment of certain of our real property assets, we anticipate the sale of certain real estate assets such as our Cinemas 1, 2 & 3 property in Manhattan, our 0.54 acre property in Taringa, Australia and our 1.0 acre property in Lake Taupo, New Zealand (recently rezoned for residential purposes).Over the past year, we have also had substantive negotiations with third-party developers regarding the development of our Burwood property in Melbourne and our Union Square property in Manhattan.We have continued to add to our overall real estate holdings in recent periods by acquiring the fee interest in a property (aggregating approximately 6.4 acres) adjoining our 64.0 acre property in Manukau, New Zealand enhancing its accessibility, and by acquiring a 50% interest in the limited liability company that acquired an approximately 202-acre property in Riverside County, California which, while zoned residential and approved for 823 single family lots, is currently being used for agricultural purposes.The Riverside property was acquired in January 2012 in a foreclosure sale for $5.5 million. Given the resurgence of Manhattan commercial real estate values, in 2012, we intend to focus on the sale of our Cinemas 1, 2 & 3 property and the redevelopment of our Union Square property.Also, we are actively pursuing the development of the next phase of our Courtenay Central property in Wellington, New Zealand.We continue to evaluate our options concerning our 50.6 acre Burwood property in Melbourne, Australia. It is anticipated that our 3.3 acre holdings in the Moonee Ponds area of Melbourne will benefit from the new structure plan adopted for Moonee Ponds, which has increased the density permitted at the site from ten to sixteen stories. Consistent with our philosophy of acquiring proven cash-flowing cinemas, in February 2008, we acquired fifteen leasehold cinemas in Hawaii and California representing 181 screens for an adjusted purchase price of $46.8 million.These cinemas produced gross revenue of $75.7 million in 2011.In 2010, we opened a new 8-screen cinema in Australia and are currently fitting out a new 8-screen “Angelika” branded cinema in the Greater Washington D.C. area.We also acquired an existing 17-screen cinema in Southern California for $4.2 million in August 2011. We continue our efforts to upgrade the quality of our cinema offerings.Over the past two years we have added digital 3D capacity to 63 screens, and we have converted several theater auditoriums to a premium “gold class” formats.We anticipate over the next 24 months converting substantially all of our cinema auditoriums to digital. Historically, we have endeavored to match the currency in which we have financed our development with the jurisdiction within which these developments are located.However, in February 2007 we broke with this policy and privately placed $50.0 million of 20-year trust preferred securities (“TPS”), with dividends fixed at 9.22% for the first five years, to serve as a long-term financing foundation for our real estate assets and to pay down our New Zealand and a portion of our Australian dollar denominated debt.Although structured as the issuance of TPS by a related trust, the financing is essentially the same as an issuance of fully subordinated debt: the payments are tax deductible to us and the default remedies are the same as debt.During the first quarter of 2009, we returned somewhat to our debt-to-local-currency matching policy by taking advantage of the then current market illiquidity for TPS to repurchase $22.9 million in face value of our TPS for $11.5 million.As a result of this transaction, in 2009, we recorded a $10.7 million gain on retirement of subordinated debt.In addition, in December 2008 we secured a waiver of all financial covenants with respect to our TPS for a period of nine years (through December 2017), in consideration of the payment of $1.6 million, consisting of an initial payment of $1.1 million, a payment of $270,000 made in December 2011 and a contractual obligation to pay $270,000 in December 2014.In the event that the remaining payment is not made, the only remedy is the termination of the waiver. -3- Table of Contents In summary, while we do have operating company attributes, we see ourselves principally as a geographically diversified real estate company and intend to add to stockholder value by building the value of our portfolio of tangible assets including both entertainment and other types of land and brick and mortar assets.We endeavor to maintain a reasonable asset allocation between our domestic and overseas assets and operations, and between our cash generating cinema operations and our cash consuming real estate development activities.We believe that by blending the cash generating capabilities of a cinema operation with the investment and development opportunities of our real estate development operation, our business strategy is unique among public companies. While historically we have retained our properties through development, we continue to evaluate the sale of certain assets to provide capital to develop our remaining properties. At December 31, 2011, our principal assets included: · interests in 55 cinemas comprising some 462 screens; · fee interests in four live theaters (the Union Square, the Orpheum and Minetta Lane in Manhattan and the Royal George in Chicago); · fee ownership of approximately 1.2 million square feet of developed commercial real estate, and approximately 15.6 million square feet of land; and · cash, cash equivalents, and investments in marketable securities aggregating $31.6 million. Our Cinema Exhibition Activities General We conduct our cinema operations on four basic and rather simple premises: · first, notwithstanding the enormous advances that have been made in home entertainment technology, humans are essentially social beings, and will continue to want to go beyond the home for their entertainment, provided that they are offered clean, comfortable and convenient facilities, with state of the art technology; · second, cinemas can be used as anchors for larger retail developments and our involvement in the cinema business can give us an advantage over other real estate developers or redevelopers who must identify and negotiate exclusively with third party anchor tenants; · third, pure cinema operators can get themselves into financial difficulty as demands upon them to produce cinema based earnings growth tempt them into reinvesting their cash flow into increasingly marginal cinema sites.While we believe that there will continue to be attractive cinema acquisition opportunities in the future, and we believe that we have taken advantage of one such opportunity through our purchase of Consolidated Cinemas in February 2008, we do not feel pressure to build or acquire cinemas for the sake of adding units.We intend to focus our use of cash flow on our real estate development and operating activities, to the extent that attractive cinema opportunities are not available to us; and · fourth, we are always open to the idea of converting an entertainment property to another use, if there is a higher and better use for the property, or to sell individual assets, if we are presented with an attractive opportunity. -4- Table of Contents Our current cinema assets that we own and/or manage are as set forth in the following chart: Wholly Owned Consolidated1 Unconsolidated2 Managed3 Totals Australia 18 cinemas 2 cinemas 1 cinema 4 None 21 cinemas 138 screens 11 screens 16 screens 165 screens New Zealand 8 cinemas None 2 cinemas5 None 10 cinemas 44 screens 13 screens 57 screens United States 23 cinemas 1 cinema6 None 2 cinemas 26 cinemas 234 screens 6 screens 9 screens 249 screens Totals 49 cinemas 3 cinemas 3 cinemas 2 cinemas 57 cinemas 416 screens 17 screens 29 screens 9 screens 471 screens [1] Cinemas owned and operated through consolidated, but not wholly owned subsidiaries. [2] Cinemas owned and operated through unconsolidated subsidiaries. [3] Cinemas in which we have no ownership interest, but which are operated by us under management agreements. [4] 33.3% unincorporated joint venture interest. [5] 50% unincorporated joint venture interests. [6] The Angelika Film Center and Café in Manhattan is owned by a limited liability company in which we own a 50% interest with rights to manage. We focus on the ownership and operation of three categories of cinemas: · first, modern stadium seating multiplex cinemas featuring conventional film product; · second, specialty and art cinemas, such as our Angelika Film Centers in Manhattan and Dallas and the Rialto cinema chain in New Zealand; and · third, in some markets, particularly small town markets that will not support the development of a modern stadium design multiplex cinema, conventional sloped floor cinemas. We also offer premium class seating, large screens, enhanced audio stadiums, and other amenities in certain of our cinemas and are in the process of converting certain of our exiting cinemas to provide this premium offering. Although we operate cinemas in three jurisdictions, the general nature of our operations and operating strategies does not vary materially from jurisdiction to jurisdiction.In each jurisdiction, our gross receipts are primarily from box office receipts, concession sales, and screen advertising.Our ancillary revenue is created principally from theater rentals (for example, for film festivals and special events), ancillary programming (such as concerts and sporting events), and internet advertising and ticket sales. Our cinemas generated approximately 70% of their 2011 revenue from box office receipts.Ticket prices vary by location and we offer reduced rates for senior citizens and children. Show times and features are placed in advertisements in local newspapers and on our various websites.In the United States, film distributors may also advertise certain feature films in various print, radio and television media, as well as on the internet and those costs are generally paid by distributors.In Australia and New Zealand, the exhibitor typically pays the costs of local newspaper film advertisements, while the distributors are responsible for the cost of any national advertising campaign. Concession sales accounted for approximately 24% of our total 2011 revenue.Although certain cinemas have licenses for the sale and consumption of alcoholic beverages, concession products primarily include popcorn, candy, and soda. -5- Table of Contents Screen advertising and other revenue contribute approximately 6% of our total 2011 revenue.With the exception of certain rights that we have retained to sell to local advertisers, generally speaking, we are not in the screen advertising business and nationally recognized screen-advertising companies to provide such advertising for us. In New Zealand, we also own a one-third interest in Rialto Distribution.Rialto Distribution, an unincorporated joint venture, is engaged in the business of distributing art film in New Zealand and Australia.The remaining 2/3 interest is owned by the founders of the company, who have been in the art film distribution business since 1993. Management of Cinemas With two exceptions, we manage all of our cinemas with executives located in Los Angeles, Manhattan, Melbourne, Australia, and Wellington, New Zealand.Approximately 2,124 individuals were employed (on a full time or part time basis) in our cinema operations in 2011.Our three New Zealand Rialto cinemas are owned by a joint venture in which Reading New Zealand is a 50% joint venture partner.While we are principally responsible for the booking of the cinemas, our joint venture partner, Greater Union, manages the day-to-day operations of these cinemas.In addition, we have a 1/3 interest in a 16-screen Brisbane cinema.Greater Union manages that cinema as well. Licensing/Pricing Film product is available from a variety of sources ranging from the major film distributors such as Columbia, Disney, Buena Vista, DreamWorks, Fox, MGM, Paramount, Warner Bros, and Universal, to a variety of smaller independent film distributors.In Australia and New Zealand, some of those major distributors distribute through local unaffiliated distributors.The major film distributors dominate the market for mainstream conventional films.Similarly, most art and specialty films come from the art and specialty divisions of these major distributors, such as Fox’s Searchlight and Miramax.Generally speaking, film payment terms are based upon an agreed upon percentage of box office receipts which will vary from film to film as films are licensed in Australia, New Zealand and the United States on a film-by-film, theater by theater basis. While in certain markets film may be allocated by the distributor among competitive cinemas, typically in the markets in which we operate, we have access to all conventional film product.In the art and specialty markets, due to the limited number of prints available, we from time to time are unable to license all of the films that we might desire to play.In summary, while in some markets we are subject to film allocation, on the whole, access to film product has not in recent periods been a major impediment to our operations. Competition In each of the United States, Australia, and New Zealand, film patrons typically select the cinema that they are going to go to first by selecting the film they want to see, and then by selecting the cinema in which they would prefer to see it.Accordingly, the principal factor in the success or failure of a particular cinema is access to popular film products.If a particular film is only offered at one cinema in a given market, then customers wishing to see that film will, of necessity, go to that cinema.If two or more cinemas in the same market offer the same film, then customers will typically take into account factors such as the relative convenience and quality of the various cinemas.In many markets, the number of prints in distribution is less than the number of exhibitors seeking that film for that market, and distributors typically take the position that they are free to provide or not provide their films to particular exhibitors, at their complete and absolute discretion. Competition for films can be intense, depending upon the number of cinemas in a particular market.Our ability to obtain top grossing first run feature films may be adversely impacted by our comparatively small size, and the limited number of screens we can supply to distributors.Moreover, in the United States, because of the dramatic consolidation of screens into the hands of a few very large and powerful exhibitors such as Regal and AMC, these mega exhibition companies are in a position to offer distributors access to many more screens in major markets than we can.Accordingly, distributors may decide to give preference to these mega exhibitors when it comes to licensing top grossing films, rather than deal with independents such as ourselves.The situation is different in Australia and New Zealand where typically every major multiplex cinema has access to all of the film currently in distribution, regardless of the ownership of that multiplex cinema. -6- Table of Contents Once a patron has selected the film, the choice of cinema is typically impacted by the quality of the cinema experience offered weighed against convenience and cost.For example, most cinema patrons seem to prefer a modern stadium design multiplex, to an older sloped floor cinema, and to prefer a cinema that either offers convenient access to free parking (or public transport) over a cinema that does not.However, if the film they desire to see is only available at a limited number of locations, they will typically choose the film over the quality of the cinema and/or the convenience of the cinema.Generally speaking, our cinemas are modern multiplex cinemas with good and convenient parking.As discussed further below, the availability of 3D or digital technology and/or premium class seating can also be a factor in the preference of one cinema over another. The film exhibition markets in the United States, Australia, and New Zealand are to a certain extent dominated by a limited number of major exhibition companies.The principal exhibitors in the United States are Regal (with 6,620 screens in 528 cinemas), AMC (with 5,203 screens in 361 cinemas), Cinemark (with 3,864 screens in 296 cinemas), and Carmike (with 2,215 screens in 235 cinemas).As of December 31, 2011, we were the 11th largest exhibitor with 1% of the box office in the United States with 249 screens in 26 cinemas. The principal exhibitors in Australia are Greater Union, who do business under the Event name (a subsidiary of Amalgamated Holdings Limited), Hoyts Cinemas (“Hoyts”), and Village.The major exhibitors control approximately 66% of the total cinema box office: Event 31%, Hoyts 21%, and Village 14%.Event has 476 screens nationally, Hoyts 359 screens, and Village 217 screens.By comparison, our 149 screens represent approximately 7% of the total box office. The principle exhibitors in New Zealand are Event with 108 screens nationally and Hoyts with 64 screens.Reading has 44 screens (not including partnerships).The major exhibitors in New Zealand control approximately 70% of the total box office: Event 45% and Hoyts 25%.Reading has 13% of the market (Event and Reading market share figures again do not include any partnership theaters). Greater Union is the owner of Birch Carroll & Coyle in Australia and purchased Sky Cinemas in New Zealand during 2010.In addition, generally speaking, all new multiplex cinema projects announced by Village are being jointly developed by a joint venture comprised of Greater Union and Village.These companies have substantial capital resources.Village had a publicly reported consolidated net worth of approximately $715.5 million (AUS$666.7 million) at June 30, 2011.The Greater Union organization does not separately publish financial reports, but its parent, Amalgamated Holdings, had a publicly reported consolidated net worth of approximately $909.0 million (AUS$847.0 million) at June 30, 2011.Hoyts is privately held and does not publish financial reports.Hoyts is currently owned by Pacific Equity Partners. In Australia, the industry is somewhat vertically integrated in that Roadshow Film Distributors, a subsidiary of Village, serves as a distributor of film in Australia and New Zealand for Warner Brothers and New Line Cinema.Films produced or distributed by the majority of the local international independent producers are also distributed by Roadshow Film Distributors.Hoyts is also involved in film production and distribution. Digital and 3D After years of uncertainty as to the future of digital and 3D exhibition and the impact of these technologies on cinema exhibition, it now appears that the industry is going digital, and that the major exhibitors are in the process of equipping many of their facilities with 3D capability.In recent periods, cinemagoers have demonstrated a strong appetite for and a willingness to pay premium prices for 3D movies.The release schedule for 2012 lists 39 titles for 3D release, compared to 33 titles for the 2011 release schedule. As of the end of 2011, we had 3D projectors in 35 of the 52 cinema locations that we either wholly own or consolidate and anticipate that this number will increase to approximately 47 by the end of 2012.We have now come to believe that the transition from film to digital projectors has now become inevitable and intend to convert all or substantially all of our auditoriums to digital over the next 24 months. -7- Table of Contents In-Home Competition The “in-home” entertainment industry has experienced significant leaps in recent periods in both the quality and affordability of in-home entertainment systems and in the accessibility to entertainment programming through cable, satellite, DVD, and internet distribution channels.These alternative distribution channels are putting pressure on cinema exhibitors to reduce the time period between theatrical and secondary release dates, and certain distributors are talking about possible simultaneous or near simultaneous releases in multiple channels of distribution.These are issues common to both our domestic and international cinema operations. Competitive issues are discussed in greater detail above under the caption, Competition, and under the caption, Item 1A - Risk Factors. Seasonality Major films are generally released to coincide with holidays.With the exception of Christmas and New Year’s Days, this fact provides some balancing of our revenue because there is no material overlap between holidays in the United States and those in Australia and New Zealand.Distributors will delay, in certain cases, releases in Australia and New Zealand to take advantage of Australian and New Zealand holidays that are not celebrated in the United States. Employees We have 64 full time executive and administrative employees and approximately 2,124 cinema employees.Our cinema employees in Wellington, New Zealand and our projectionists in Hawaii are unionized.None of our other employees is subject to union contracts.Our one union contract with respect to our projectionists in Hawaii expires on March 31, 2012.We are currently involved in negotiations with the union and anticipate signing a new agreement prior to the expiration date.Our union contracts with respect to our New Zealand employees expire on August 31, 2012.We are currently in the process of renegotiating these contracts.None of our Australian based employees is unionized.Overall, we are of the view that the existence of these contracts does not materially increase our costs of labor or our ability to compete.We believe our relations with our employees to be generally good. Our Real Estate Activities Our real estate activities have historically consisted principally of: · the ownership of fee or long-term leasehold interests in properties used in our cinema exhibition activities or which were acquired for the development of cinemas orcinema based real estate development projects; · the acquisition of fee interests in land for general real estate development; · the leasing to shows of our live theaters; and · the redevelopment of existing cinema sites to their highest and best use. While we report our real estate as a separate segment, it has historically operated as an integral portion of our overall business and, again historically, has principally been in support of that business.In recent periods, however, we have acquired or developed properties which do not have any cinema or other entertainment component.As opportunities for cinema development become more limited, it is likely that our real estate activities will continue to expand beyond the development of entertainment-oriented properties.An example of this is our recent acquisition of the Riverside property described above. Our real estate activities, holdings and developments are described in greater detail in Item 2 – Properties. -8- Table of Contents Item 1A – Risk Factors Investing in our securities involves risk.Set forth below is a summary of various risk factors that you should consider in connection with your investment in our company.This summary should be considered in the context of our overall Annual Report on Form 10K, as many of the topics addressed below are discussed in significantly greater detail in the context of specific discussions of our business plan, our operating results, and the various competitive forces that we face. Business Risk Factors We are currently engaged principally in the cinema exhibition and real estate businesses.Since we operate in two business segments (cinema exhibition and real estate), we discuss separately below the risks we believe to be material to our involvement in each of these segments.We have discussed separately certain risks relating to the international nature of our business activities, our use of leverage, and our status as a controlled corporation.Please note, that while we report the results of our live theater operations as real estate operations – since we are principally in the business of renting space to producers rather than in licensing or producing plays ourselves – the cinema exhibition and live theater businesses share certain risk factors and are, accordingly, discussed together below. Cinema Exhibition and Live Theater Business Risk Factors We operate in a highly competitive environment, with many competitors who are significantly larger and may have significantly better access to funds than do we. We are a comparatively small cinema operator and face competition from much larger cinema exhibitors.These larger exhibitors are able to offer distributors more screens in more markets – including markets where they may be the exclusive exhibitor – than can we.In some cases, faced with such competition, we may not be able to get access to all of the films we want, which may adversely affect our revenue and profitability. These larger competitors may also enjoy (i) greater cash flow, which can be used to develop additional cinemas, including cinemas that may be competitive with our existing cinemas, (ii) better access to equity capital and debt, and (iii) better visibility to landlords and real estate developers, than do we. In the case of our live theaters, we compete for shows not only with other “for profit” off-Broadway theaters, but also with not-for-profit operators and, increasingly, with Broadway theaters.We believe our live theaters are generally competitive with other off-Broadway venues.However, due to the increased cost of staging live theater productions, we are seeing an increasing tendency for plays that would historically have been staged in an off-Broadway theater, moving directly to larger Broadway venues. We face competition from other sources of entertainment and other entertainment delivery systems. Both our cinema and live theater operations face competition from developing “in-home” sources of entertainment.These include competition from DVDs, pay television, cable and satellite television, the internet and other sources of entertainment, and video games.The quality of in-house entertainment systems has increased while the cost of such systems has decreased in recent periods, and some consumers may prefer the security of an ”in-home” entertainment experience to the more public experience offered by our cinemas and live theaters.The movie distributors have been responding to these developments by, in some cases, decreasing the period of time between cinema release and the date such product is made available to “in-home” forms of distribution. The narrowing of this so-called “window” for cinema exhibition may be problematic since film-licensing fees have historically been front end loaded.On the other hand, the significant quantity of films produced in recent periods has probably had more to do, at least to date, with the shortening of the time most movies play in the cinemas, than any shortening of the cinema exhibition window.In recent periods, there has been discussion about the possibility of eliminating the cinema window altogether for certain films, in favor of a simultaneous release in multiple channels of distribution, such as theaters, pay-per-view, and DVD.However, again to date, this move has been strenuously resisted by the cinema exhibition industry and we view the total elimination of the cinema exhibition window, while theoretically possible, to be unlikely. -9- Table of Contents However, there is the risk that, over time, distributors may move towards simultaneous release of motion picture product in multiple channels of distribution.This would adversely affect the competitive advantage enjoyed by cinemas over “in-home” forms of entertainment, as it may be that both the cinema market and the “in-home” market will have simultaneous access to motion picture product. We also face competition from various other forms of “beyond-the-home” entertainment, including sporting events, concerts, restaurants, casinos, video game arcades, and nightclubs.Our cinemas also face competition from live theaters and vice versa. Competition from less expensive “in-home” entertainment alternatives may be intensified as a result of the current economic recession. Our cinema operations depend upon access to film that is attractive to our patrons and our live theater operations depend upon the continued attractiveness of our theaters to producers. Our ability to generate revenue and profits is largely dependent on factors outside of our control, specifically, the continued ability of motion picture and live theater producers to produce films and plays that are attractive to audiences, the amount of money spent by film distributors to promote their motion pictures, and the willingness of these producers to license their films on terms that are financial viable to our cinemas and to rent our theaters for the presentation of their plays.To the extent that popular movies and plays are produced, our cinema and live theater activities are ultimately dependent upon our ability, in the face of competition from other cinema and live theater operators, to book these movies and plays into our facilities. We rely on film distributors to supply the films shown in our theatres. In the U.S., the film distribution business is highly concentrated, with six major film distributors accounting for approximately 83.0% of U.S. box office revenues. Numerous antitrust cases and consent decrees resulting from these antitrust cases impact the distribution of films. The consent decrees bind certain major film distributors to license films to exhibitors on a theatre-by-theatre and film-by-film basis. Consequently, we cannot guarantee a supply of films by entering into long-term arrangements with major distributors. We are therefore required to negotiate licenses for each film and for each theatre. A deterioration in our relationship with any of the [six] major film distributors could adversely affect our ability to obtain commercially successful films and to negotiate favorable licensing terms for such films, both of which could adversely affect our business and operating results. Adverse economic conditions could materially affect our business by reducing discretionary income and by limiting or reducing sources of film and live theater funding. Cinema and live theater attendance is a luxury, not a necessity.Accordingly, a decline in the economy resulting in a decrease in discretionary income, or a perception of such a decline, may result in decreased discretionary spending, which could adversely affect our cinema and live theater businesses.Adverse economic conditions can also affect the supply side of our business, as reduced liquidity can adversely affect the availability of funding for movies and plays.This is particularly true in the case of Off-Broadway plays, which are often times financed by high net worth individuals or groups of such individuals and which are very risky due to the absence of any ability to recoup investment in secondary markets like DVD or cable. Our screen advertising revenue may decline. Over the past several years, cinema exhibitors have been looking increasingly to screen advertising as a way to boost income.No assurances can be given that this source of income will be continuing or that the use of such advertising will not ultimately prove to be counterproductive by giving consumers a disincentive to choose going to the movies over “in-home” entertainment alternatives. We face uncertainty as to the timing and direction of technological innovations in the cinema exhibition business and as to our access to those technologies. -10- Table of Contents It has been generally assumed that cinema exhibition will change over from film projection to digital projection technology.Such technology offers various cost benefits to both distributors and exhibitors.After years of uncertainty as to the future of digital and 3D exhibition and the impact of these technologies on cinema exhibition, it now appears that the industry is going digital, and that the major exhibitors are in the process of equipping at least one auditorium in each of their significant locations with 3D capability.Since 2009, cinemagoers demonstrated a strong appetite for and a willingness to pay premium prices for 3D movies.The release schedule for 2012 lists 39 titles for 3D release, compared to 33 titles for the 2011 release schedule.We have now come to believe that the transition from film to digital projectors has now become inevitable and intend to convert all or substantially all of our auditoriums to digital over the next 24 months. There can be no guarantee that we will have sufficient funding to make the conversion or that we will realize a positive return on the investment in the conversion. Real Estate Development and Ownership Business Risks We operate in a highly competitive environment, in which we must compete against companies with much greater financial and human resources than we have. We have limited financial and human resources, compared to our principal real estate competitors.In recent periods, we have relied heavily on outside professionals in connection with our real estate development activities.Many of our competitors have significantly greater resources than do we and may be able to achieve greater economies of scale than can we. Risks Related to the Real Estate Industry Generally Our financial performance will be affected by risks associated with the real estate industry generally. Events and conditions generally applicable to developers, owners, and operators of real property will affect our performance as well.These include (i) changes in the national, regional and local economic climate, (ii) local conditions such as an oversupply of, or a reduction in demand for commercial space and/or entertainment oriented properties, (iii) reduced attractiveness of our properties to tenants, (iv) the rental rates and capitalization rates applicable to the markets in which we operate and the quality of properties that we own, (v) competition from other properties, (vi) inability to collect rent from tenants, (vii) increased operating costs, including labor, materials, real estate taxes, insurance premiums, and utilities, (viii) costs of complying with changes in government regulations, (ix) the relative illiquidity of real estate investments, and (x) decreases in sources of both construction and long-term lending as traditional sources of such funding leave or reduce their commitments to real estate based lending.In addition, periods of economic slowdown or recession, rising interest rates or declining demand for real estate, or the public perception that any of these events may occur, could result in declining rents or increased lease defaults. We may incur costs complying with the Americans with Disabilities Act and similar laws. Under the Americans with Disabilities Act and similar statutory regimes in Australia and New Zealand or under applicable state law, all places of public accommodation (including cinemas and theaters) are required to meet certain governmental requirements related to access and use by persons with disabilities.A determination that we are not in compliance with those governmental requirements with respect to any of our properties could result in the imposition of fines or an award of damages to private litigants.The cost of addressing these issues could be substantial. Illiquidity of real estate investments could impede our ability to respond to adverse changes in the performance of our properties. Real estate investments are relatively illiquid and, therefore, tend to limit our ability to vary our portfolio promptly in response to changes in economic or other conditions.Many of our properties are either (i) “special purpose” properties that could not be readily converted to general residential, retail or office use, or (ii) undeveloped land.In addition, certain significant expenditures associated with real estate investment, such as real estate taxes and maintenance costs, are generally not reduced when circumstances cause a reduction in income from the investment and competitive factors may prevent the pass-through of such costs to tenants. -11- Table of Contents Real estate development involves a variety of risks. Real estate development includes a variety of risks, including the following: · The identification and acquisition of suitable development properties.Competition for suitable development properties is intense.Our ability to identify and acquire development properties may be limited by our size and resources.Also, as we and our affiliates are considered to be “foreign owned” for purposes of certain Australian and New Zealand statutes, we have been in the past, and may in the future be, subject to regulations that are not applicable to other persons doing business in those countries. · The procurement of necessary land use entitlements for the project.This process can take many years, particularly if opposed by competing interests.Competitors and community groups (sometimes funded by such competitors) may object based on various factors including, for example, impacts on density, parking, traffic, noise levels and the historic or architectural nature of the building being replaced.If they are unsuccessful at the local governmental level, they may seek recourse to the courts or other tribunals.This can delay projects and increase costs. · The construction of the project on time and on budget.Construction risks include the availability and cost of finance; the availability and costs of material and labor; the costs of dealing with unknown site conditions (including addressing pollution or environmental wastes deposited upon the property by prior owners); inclement weather conditions; and the ever-present potential for labor related disruptions. · The leasing or sell-out of the project.Ultimately, there are risks involved in the leasing of a rental property or the sale of a condominium or built-for-sale property.For our entertainment themed retail centers (“ETRCs”), the extent to which our cinemas can continue to serve as an anchor tenant will be influenced by the same factors as will influence generally the results of our cinema operations.Leasing or sale can be influenced by economic factors that are neither known nor knowable at the commencement of the development process and by local, national, and even international economic conditions, both real and perceived. · The refinancing of completed properties.Properties are often developed using relatively short-term loans.Upon completion of the project, it may be necessary to find replacement financing for these loans.This process involves risk as to the availability of such permanent or other take-out financing, the interest rates, and the payment terms applicable to such financing, which may be adversely influenced by local, national, or international factors.To date, we have been successful in negotiating development loans with roll over or other provisions mitigating our need to refinance immediately upon completion of construction. The ownership of properties involves risk. The ownership of investment properties involves risks, such as:(i) ongoing leasing and re-leasing risks, (ii) ongoing financing and re-financing risks, (iii) market risks as to the multiples offered by buyers of investment properties, (iv) risks related to the ongoing compliance with changing governmental regulation (including, without limitation, environmental laws and requirements to remediate environmental contamination that may exist on a property (such as, by way of example, asbestos), even though not deposited on the property by us), (v) relative illiquidity compared to some other types of assets, and (vi) susceptibility of assets to uninsurable risks, such as biological, chemical or nuclear terrorism.Furthermore, as our properties are typically developed around an entertainment use, the attractiveness of these properties to tenants, sources of finance and real estate investors will be influenced by market perceptions of the benefits and detriments of such entertainment type properties. International Business Risks Our international operations are subject to a variety of risks, including the following: -12- Table of Contents · Risk of currency fluctuations.While we report our earnings and assets in US dollars, substantial portions of our revenue and of our obligations are denominated in either Australian or New Zealand dollars.The value of these currencies can vary significantly compared to the US dollar and compared to each other.We typically have not hedged against these currency fluctuations, but rather have relied upon the natural hedges that exist as a result of the fact that our film costs are typically fixed as a percentage of the box office, and our local operating costs and obligations are likewise typically denominated in local currencies.However, we do have debt at our parent company level that is serviced by our overseas cash flow and our ability to service this debt could be adversely impacted by declines in the relative value of the Australian and New Zealand dollar compared to the US dollar.Our cash in Australia and New Zealand of $16.5 million (AUS$16.1 million) and $3.3 million (NZ$4.2 million), respectively, is denominated in local currencies and subject to the risk of currency exchange rate fluctuations.Set forth below is a chart of the exchange ratios between these three currencies over the past twenty years: · Risk of adverse government regulation.At the present time, we believe that relations between the United States, Australia, and New Zealand are good.However, no assurances can be given that this relationship will continue and that Australia and New Zealand will not in the future seek to regulate more highly the business done by US companies in their countries. · Risk of adverse labor relations.Our labor relations and costs of labor (including future government requirements with respect to pension liabilities, disability insurance and health coverage, and vacations and leave). Risks Associated with Certain Discontinued Operations Certain of our subsidiaries were previously in industrial businesses.As a consequence, properties that are currently owned or may have in the past been owned by these subsidiaries may prove to have environmental issues.Where we have knowledge of such environmental issues and are in a position to make an assessment as to our exposure, we have established what we believe to be appropriate reserves, but we are exposed to the risk that currently unknown problems may be discovered.These subsidiaries are also exposed to potential claims related to exposure of former employees to coal dust, asbestos, and other materials now considered to be, or which in the future may be found to be, carcinogenic or otherwise injurious to health. -13- Table of Contents Operating Results, Financial Structure and Borrowing Risk From time to time, we may have negative working capital. In recent years, as we have invested our cash in new acquisitions and the development of our existing properties, we have from time to time had negative working capital.This negative working capital is typical in the cinema exhibition industry, since revenue are received in advance of our obligation to pay film licensing fees, rent and other costs. We have substantial short to medium term debt. Generally speaking, we have historically financed our operations through relatively short-term debt.No assurances can be given that we will be able to refinance this debt, or if we can, that the terms will be reasonable.However, as a counterbalance to this debt, we have significant unencumbered real property assets, which could be sold to pay debt or encumbered to assist in the refinancing of existing debt, if necessary. In February 2007, we issued $50.0 million in 20-year TPS, and utilized the net proceeds principally to retire short-term bank debt in New Zealand and Australia.However, the interest rate on our TPS is only fixed for five years, and since we have used US dollar denominated obligations to retire debt denominated in New Zealand and Australian dollars, this transaction and use of net proceeds has increased our exposure to currency risk.In the first quarter of 2009, we repurchased $22.9 million of our TPS at a 50% discount. At the present time, corporate borrowers both domestically and internationally are facing greater than normal constraints on liquidity.No assurances can be given that we will be able to refinance these debts as they become due. We have substantial lease liabilities. Most of our cinemas operate in leased facilities.These leases typically have cost of living or other rent adjustment features and require that we operate the properties as cinemas.A down turn in our cinema exhibition business might, depending on its severity, adversely affect the ability of our cinema operating subsidiaries to meet these rental obligations.Even if our cinema exhibition business remains relatively constant, cinema level cash flow will likely be adversely affected unless we can increase our revenue sufficiently to offset increases in our rental liabilities. Our stock is thinly traded. Our stock is thinly traded, with an average daily volume in 2011 of only approximately 21,000 shares.This can result in significant volatility, as demand by buyers and sellers can easily get out of balance. Ownership and Management Structure, Corporate Governance, and Change of Control Risks The interests of our controlling stockholder may conflict with your interests. Mr. James J. Cotter beneficially owns 70.4% of our outstanding ClassB Stock.Our ClassA Stock is non-voting, while our ClassB Stock represents all of the voting power of our Company.As a result, as of December31, 2011, Mr. Cotter controlled 70.4% of the voting power of all of our outstanding common stock.For as long as Mr. Cotter continues to own shares of common stock representing more than 50% of the voting power of our common stock, he will be able to elect all of the members of our board of directors and determine the outcome of all matters submitted to a vote of our stockholders, including matters involving mergers or other business combinations, the acquisition or disposition of assets, the incurrence of indebtedness, the issuance of any additional shares of common stock or other equity securities and the payment of dividends on common stock.Mr. Cotter will also have the power to prevent or cause a change in control, and could take other actions that might be desirable to Mr. Cotter but not to other stockholders.In addition, Mr. Cotter and his affiliates have controlling interests in companies in related and unrelated industries.In the future, we may participate in transactions with these companies (see Note 26 – Related Parties and Transactions to our 2011 Consolidated Financial Statements). -14- Table of Contents Since we are a Controlled Company, our Directors have determined to take advantage of certain exemptions provide by the NASDAQ from the corporate governance rules adopted by that Exchange. Generally speaking, the NASDAQ requires listed companies to meet certain minimum corporate governance provisions.However, a Controlled Corporation, such as we, may elect not to be governed by certain of these provisions.Our board of directors has elected to exempt our Company from requirements that (i) at least a majority of our directors be independent, (ii) nominees to our board of directors be nominated by a committee comprised entirely of independent directors or by a majority of our Company’s independent directors, and (iii) the compensation of our chief executive officer be determined or recommended to our board of directors by a compensation committee comprised entirely of independent directors or by a majority of our Company’s independent directors.Notwithstanding the determination by our board of directors to opt-out of these NASDAQ requirements, a majority of our board of directors is nevertheless currently comprised of independent directors, and our compensation committee is nevertheless currently comprised entirely of independent directors. We depend on key personnel for our current and future performance. Our current and future performance depends to a significant degree upon the continued contributions of our senior management team and other key personnel. The loss or unavailability to us of any member of our senior management team or a key employee could significantly harm us. We cannot assure you that we would be able to locate or employ qualified replacements for senior management or key employees on acceptable terms. -15- Table of Contents Item 1B - Unresolved Staff Comments None. -16- Table of Contents Item 2 – Properties Executive and Administrative Offices We lease approximately 9,800 square feet of office space in Los Angeles, California to serve as our executive headquarters.We own an 8,783 square foot office building in Melbourne, Australia, approximately 5,200 square feet of which serves as the headquarters for our Australian and New Zealand operations (the remainder being leased to an unrelated third party).We maintain our accounting personnel and certain IT and operational personnel in approximately 5,900 square foot of offices located in our Wellington Courtenay Central shopping center.We occupy approximately 2,000 square feet at our Village East leasehold property for administrative purposes.We also own a residential condominium unit in Los Angeles, used for offsite corporate meetings and residential space by our Chairman and Chief Executive Officer. Entertainment Properties Entertainment Use Leasehold Interests As of December 31, 2011, we lease approximately 2.0 million square feet of completed cinema space in the United States, Australia, and New Zealand as follows: Approximate Range of Remaining Lease Terms Aggregate Square Footage (including renewals) United States 2012 – 2049 Australia 2017 – 2049 New Zealand 2024 – 2034 On February 22, 2008, we acquired 15 pre-existing cinemas from a third party, comprising approximately 708,000 square feet of cinema improvements in the United States.During 2010, we opened a new cinema in Newcastle, NSW Australia, elected not to renew the lease of our 4-screen Kapiti cinema in New Zealand, and, during September 2010, our landlord terminated the lease on our 8-screen AFC Houston cinema. On February 12, 2010, we entered into a lease for an approximately 33,000 8-screen art cinema to be built as a part of the Mosaic District in the Greater Washington D.C. area.This lease is not reflected in the above table, as the cinema is not anticipated to open until late 2012. On August 17, 2011, we acquired a 17-screen leasehold cinema in Southern California. Entertainment Use Fee Interests In Australia, as of December 31, 2011, we own approximately 3.3 million square feet of land at nine locations plus one strata title estate consisting of 22,000 square feet.Most of this land is located in the greater metropolitan areas of Brisbane, Melbourne, Perth, and Sydney, including the 50.6-acre Burwood site.Of these fee interests, approximately 610,500 square feet are currently improved with cinemas. In New Zealand, as of December 31, 2011, we own approximately 3.4 million square feet of land at seven locations.This includes an existing 335,000 square foot, nine-level parking structure in the heart of Wellington, the capital of New Zealand.All but 47,000 square feet of the Wellington site has been developed as an entertainment themed retail center (“ETRC”) that incorporates the existing parking garage.38,000 square feet of the remaining land is currently leased and all the remaining 47,000 square feet is slated for development as phase two of our Wellington ETRC.We own the fee interests underlying three additional cinemas in New Zealand, which properties include approximately 12,000 square feet of ancillary retail space. -17- Table of Contents In the United States, as of December 31, 2011, we own approximately 128,000 square feet of improved real estate comprised of four live theater buildings, which include approximately 58,000 square feet of leasable space, and the fee interest in our Cinemas 1, 2 & 3 in Manhattan (held through a limited liability company in which we have a 75% managing member interest). Live Theaters (Liberty Theaters) Included among our real estate holdings are four “Off Broadway” style live theaters, operated through our Liberty Theaters subsidiary.We lease theater auditoriums to the producers of “Off Broadway” theatrical productions and provide various box office and concession services.The terms of our leases are, naturally, principally dependent upon the commercial success of our tenants.STOMP has been playing at our Orpheum Theatre in excess of 12 years.While we attempt to choose productions that we believe will be successful, we have no control over the production itself.At the current time, we have three single auditorium theaters in Manhattan: · the Minetta Lane (399 seats); · the Orpheum (347 seats); and · the Union Square (499 seats). We also own a four-auditorium theater complex, the Royal George in Chicago (main stage 452 seats, cabaret 199 seats, great room 100 seats and gallery 60 seats).We own the fee interest in each of these theaters.Two of the properties, the Union Square and the Royal George, have ancillary retail and office space. We are primarily in the business of leasing theater space.However, we may from time to time participate as an investor in a play, which can help facilitate the production of the play at one of our facilities, and do from time to time rent space on a basis that allows us to share in a production’s revenue or profits.Revenue, expense, and profits are reported as a part of the real estate segment of our business. Joint Venture Cinema Interests We also hold real estate through several unincorporated joint ventures, two 75% owned subsidiaries, and one majority-owned subsidiary, as described below: · in Australia, we own a 75% interest in a subsidiary company that leases two cinemas with eleven screens in two Australian country towns, and a 33% unincorporated joint venture interest in a 16-screen leasehold cinema in a suburb of Brisbane. · in New Zealand, we own a 50% unincorporated joint venture interest in two cinemas with 13 screens in the New Zealand cities of Auckland and Dunedin. · in the United States, we own a 50% membership interest in Angelika Film Center, LLC, which holds the lease to the approximately 17,000 square foot Angelika Film Center & Café in the Soho district of Manhattan.We also hold the management rights with respect to this asset.We also own a 75% managing member interest in the limited liability company that owns our Cinemas 1, 2 & 3 property. -18- Table of Contents Income Producing Real Estate Holdings As of December 31, 2011, we own fee interests in approximately 1.1 million square feet of income producing properties (including certain properties principally occupied by our cinemas). Square Feet of Improvements Percentage Gross Book Value Property7 (rental/entertainment) Leased (in U.S. Dollars) 57,000 / 57,000 Auburn Plus an 871-space 100 Parramatta Road subterranean parking 100% $ Auburn, NSW, Australia structure Belmont Knutsford Avenue and 15,000 / 52,000 78% $ Fulham Street Belmont, WA, Australia 7 Rental square footage refers to the amount of area available to be rented to third parties and the percentage leased is the amount of rental square footage currently leased to third parties.A number of our real estate holdings include entertainment components rented to one or more of our subsidiaries.The rental area to such subsidiaries is noted under the entertainment square footage.The gross book value refers to the gross carrying cost of the land and buildings of the property.Book value and rental information are as of December 31, 2011. -19- Table of Contents Square Feet of Improvements Percentage Gross Book Value Property (rental/entertainment) Leased (in U.S. Dollars) Cinemas 1, 2 & 38 1003 Third Avenue 0 / 21,000 N/A $ Manhattan, NY, USA Courtenay Central 38,000 / 71,000 100 Courtenay Place Plus a 335,000 square 75% $ Wellington, New Zealand foot parking structure Indooroopilly, 70 Station Road 24,000/0 100% $ Brisbane, Australia Invercargill Cinema 29 Dee Street 10,000 / 24,000 72% $ Invercargill, New Zealand Lake Taupo Motel 138-140 Lake Terrace Road 9,000 / 0 Short-term rentals $ Taupo, New Zealand Maitland Cinema Ken Tubman Drive 0 / 22,000 N/A $ Maitland, NSW, Australia Minetta Lane Theatre 18-22 Minetta Lane 0 / 9,000 N/A $ Manhattan, NY, USA Napier Cinema 154 Station Street 12,000 / 17,000 100% $ Napier, New Zealand Newmarket 400 Newmarket Road Newmarket, Queensland, 93,000 / 0 97% $ Australia Orpheum Theatre 126 2nd Street 0 / 5,000 N/A $ Manhattan, NY, USA Royal George 37,000 / 23,000 1633 N. Halsted Street Plus 21,000 square 91% $ Chicago, IL, USA feet of parking Rotorua Cinema 1281 Eruera Street 0 / 19,000 N/A $ Rotorua, New Zealand Union Square Theatre 100 E. 17th Street 21,000 / 17,000 100% $ Manhattan, NY, USA 8 This property is owned by a limited liability company in which we hold a 75% managing interest.The remaining 25% is owned by Sutton Hill Investments, LLC, a company owned in equal parts by our Chairman and Chief Executive Officer, Mr. James J. Cotter, and Michael Forman, a major shareholder in our Company. -20- Table of Contents Long-Term Leasehold Real Estate Holdings In addition, in certain cases we have long-term leases that we view more akin to real estate investments than cinema leases.As of December 31, 2011, we had approximately 179,000 square foot of space subject to such long-term leases. Square Feet of Improvements Percentage Gross Book Value Property9 (rental/entertainment) Leased (in U.S. Dollars) Manville 0 /53,000 N/A $ Tower 0 / 16,000 N/A $ Village East10 4,000 / 38,000 100% $ Waurn Ponds 6,000 / 52,000 100% $ 9Rental square footage refers to the amount of area available to be rented to third parties, and the percentage leased is the amount of rental square footage currently leased to third parties.A number of our long-term leasehold real estate properties include entertainment components rented to one or more of our subsidiaries.The rental area to such subsidiaries is noted under the entertainment square footage.Book value includes the entire investment in the leased property, including any cinema fit-out.Rental and book value information is as of December 31, 2011. 10The lease of the Village East provides for a call option pursuant to which Reading may purchase the cinema ground lease for $5.9 million at the end of the lease term in 2020.Additionally, the lease has a put option pursuant to which SHC may require Reading to purchase all or a portion of SHC's interest in the existing cinema lease and the cinema ground lease at any time between July 1, 2013 and December 4, 2019.See Note 26 - Related Parties and Transactions to our 2011 Consolidated Financial Statements. -21- Table of Contents Real Estate Development Properties We are engaged in several real estate development projects: Property10 Square Feet of Acreage Gross Book Value (in U.S. Dollars) Status Auburn Sydney, Australia 2.6 acres $ No longer held for sale.We have elected to continue to hold the property for development for the foreseeable future. Burwood Victoria, Australia 50.6 acres $ No longer held for sale.We continue to evaluate our options with regards to this property. Courtenay Central Wellington, New Zealand 1.1 acres $ Have regulatory approval for expansion and we are actively pursuing the development of the next phase. Moonee Ponds Victoria, Australia 3.3 acres $ In planning stages of determining best use depending on factors including development of adjacent properties.Zoned for high-density as a “Principal Activity Area.”Recently, this property has enjoyed a rezoning by the city increasing our permitted development potential from up to 10 levels to a range of 10 to 16 levels. Taringa Queensland, Australia 0.54 acres $ At December 31, 2011, this property is held for sale. Newmarket Queensland, Australia 0.6 acres $ Analyzing if plans for a cinema should be replaced with plans for additional retail space. Lake Taupo Taupo, New Zealand 0.5 acre $ No longer classified as held for sale but we are actively pursuing various methods to dispose of this property. Manakau, Auckland, New Zealand 64.0 acres zoned agricultural and 6.4 acres zoned industrial $ The bulk of the land is zoned for agriculture and is currently used for horticulture commercial purposes.A development plan has been filed to rezone the property for warehouse, distribution and manufacturing uses.While we currently anticipate that this rezoning will be approved, we do not anticipate that this process will conclude prior to mid 2013.In 2010, we acquired an adjacent property which is zoned industrial, but is currently unimproved.This property links our existing parcel with the existing road network. 10A number of our real estate holdings include additional land held for development.In addition, we have acquired certain parcels for future development.The gross book value includes, as applicable, the land, building, development costs, and capitalized interest. -22- Table of Contents Some of our income producing real estate and our development properties carry various debt encumbrances based on their income streams and geographic locations.For an explanation of our debt and the associated security collateral please see Note 12 – Notes Payable to our 2011 Consolidated Financial Statements. Other Property Interests and Investments We currently own fee interests in the following properties located in Australia and New Zealand which are not related to our cinema activities: Indooroopilly, Taringa, Lake Taupo, and Manukau. Non-operating Properties We own the fee interest in 9 parcels comprising 189 acres in Pennsylvania and Delaware.These acres consist primarily of vacant land.We believe the value of these properties to be immaterial to our asset base, and while they are available for sale, we are not actively involved in the marketing of such properties.With the exception of certain properties located in Philadelphia (including the raised railroad bed leading to the old Reading Railroad Station), the properties are principally located in rural areas of Pennsylvania and Delaware.Additionally, we own a condominium in the Los Angeles, California area that is used for offsite corporate meetings and by our Chief Executive Officer when he is in town.Except for a negative pledge on the aforementioned Los Angeles condominium, these properties are unencumbered with any debt and are lien free. -23- Table of Contents Item 3 – Legal Proceedings Tax Audit/Litigation The Internal Revenue Service (the “IRS”) has examined the tax return of Reading Entertainment Inc. (“RDGE”) for its tax years ended December 31, 1996 through December 31, 1999 and the tax return of Craig Corporation (“CRG”) for its tax year ended June 30, 1997.These companies are both now wholly owned subsidiaries of the Company, but for the time periods under audit, were not consolidated with the Company for tax purposes. CRG and the IRS agreed to compromise the claims made by the IRS against CRG and the Tax Court’s order was entered on January 6, 2011.In the settlement, the IRS conceded 70% of its claimed adjustment to income.Instead of a claim for unpaid taxes of $20.9 million plus interest, the effect of settlement on the Reading consolidated group was to require a total federal income tax obligation of $5.4 million, reduced by a federal tax refund of $800,000 and increased by interest of $9.3 million, for a net federal tax liability of $13.9 million as of January 6, 2011.On October 26, 2011, CRG reached an agreement with the IRS for an installment plan to pay off this federal tax liability, including additional interest accruals at the prescribed IRS floating rate.The agreement requires monthly payments of $290,000 over a period of approximately five years.As of December 31, 2011, after the payments made during 2011, the remaining federal tax obligation was $4.3 million in tax plus $9.2 million in interest.Of the $13.5 million owed under the installment agreement as of December 31, 2011, $3.5 million was recorded as current taxes payable, with the remaining balance being recorded as non-current tax liability. The impact of the settlement upon the state taxes of the Reading consolidated group, if the adjustment to income agreed with the IRS were reflected on state returns, would be an obligation of approximately $1.4 million in tax plus interest and potential penalty.CRG’s 1997 tax year remains open with respect to CRG’s potential tax liability to the State of California.As of December 31, 2011, no deficiency has been asserted by the State of California, and we have made no final decision as to the course of action to be followed when a deficiency is asserted. In 2011, the Company claimed federal and state tax deductions for interest owed to the IRS and to state tax agencies, plus an additional federal deduction for taxes owed to state tax agencies. The decision to settle was based on various business considerations, the most prominent of which was the potential size of an adverse judgment (some $63.0 million net federal tax liability, including interest, if the case had remained unsettled as of December 31 2011), plus state liabilities and the direct costs of trial. Prior to the settlement, we had accrued $6.6 million in accordance with the cumulative probability approach prescribed in Financial Accounting Standards Board Accounting Standards Codification (“ASC”) 740-10-25 – Income Taxes.As a result of the settlement, we recorded an additional federal and state tax expense of $12.1 million for the year ended December 31, 2010 to increase our reserve for uncertain tax positions. Environmental and Asbestos Claims Certain of our subsidiaries were historically involved in railroad operations, coal mining, and manufacturing.Also, certain of these subsidiaries appear in the chain of title of properties that may suffer from pollution.Accordingly, certain of these subsidiaries have, from time to time, been named in and may in the future be named in various actions brought under applicable environmental laws.Also, we are in the real estate development business and may encounter from time to time unanticipated environmental conditions at properties that we have acquired for development.These environmental conditions can increase the cost of such projects, and adversely affect the value and potential for profit of such projects.We do not currently believe that our exposure under applicable environmental laws is material in amount. From time to time, we have claims brought against us relating to the exposure of former employees of our railroad operations to asbestos and coal dust.These are generally covered by an insurance settlement reached in September 1990 with our insurance carriers.However, this insurance settlement does not cover litigation by people who were not our employees and who may claim second hand exposure to asbestos, coal dust and/or other chemicals or elements now recognized as potentially causing cancer in humans.Our known exposure to these types of claims, asserted or probable of being asserted, is not material. -24- Table of Contents In connection with the development of our 50.6 acre Burwood site, it will be necessary to address certain environmental issues.That property was at one time used as a brickworks and we have discovered petroleum and asbestos at the site.During 2007, we developed a plan for the remediation of these materials, in some cases through removal and in other cases through encapsulation.As of December 31, 2011, we estimate that the total site preparation costs associated with the removal of this contaminated soil will be $12.5 million (AUS$12.2 million) and as of that date we had incurred a total of $8.5 million (AUS$8.3 million) of these costs.We do not believe that this has added materially to the overall development cost of the site, as it is anticipated that much of the work will be done in connection with the excavation and other development activity already contemplated for the property. -25- Table of Contents PART II Item 5 – Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities (a)Market Price of and Dividends on the Registrant’s Common Equity and Related Stockholder Matters Market Information Reading International, Inc., a Nevada corporation (“RDI” and collectively with our consolidated subsidiaries and corporate predecessors, the “Company,” “Reading” and “we,” “us,” or “our”), was incorporated in 1999.Historically, we have been listed on the AMEX and due to the 2008 purchase of the AMEX by the NYSE Alternext US, we were listed on that exchange at December 31, 2008.During July 2009, we moved our listing from NYSE Alternext to NASDAQ. The following table sets forth the high and low closing prices of the RDI and RDIB common stock for each of the quarters in 2011 and 2010 as reported by NASDAQ: Class A Stock Class B Stock High Low High Low Fourth Quarter $ Third Quarter $ Second Quarter $ First Quarter $ Fourth Quarter $ Third Quarter $ Second Quarter $ First Quarter $ The following table summarizes the securities authorized for issuance under our equity compensation plans: Plan category Number of securities to be issued upon exercise of outstanding options, warrants, and rights Weighted-average exercise price of outstanding options, warrants, and rights Number of securities remaining available for future issuance under equity compensation plans Equity compensation plans approved by security holders Equity compensation plans not approved by security holders N/A Total -26- Table of Contents Performance Graph The following line graph compares the cumulative total stockholder return on Reading International, Inc.’s common stock for the years ended December 31, 2007, 2008, 2009, 2010, and 2011 against the cumulative total return as calculated by the NASDAQ composite, the motion picture theater operator group, and the real estate operator group. Holders of Record The number of holders of record of our Class A Stock and Class B Stock in 2011 was approximately 3,500 and 300, respectively.On March 14, 2012, the closing price per share of our Class A Stock was $4.49 and the closing price per share of our Class B Stock was $4.26. Dividends on Common Stock We have never declared a cash dividend on our common stock and we have no current plans to declare a dividend; however, we review this matter on an ongoing basis. (b)Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities None. (c)Purchases of Equity Securities by the Issuer and Affiliated Purchasers During 2011, we purchased 172,300 of Class A Nonvoting shares on the open market for $747,000.Additionally, during the first quarter of 2010, we purchased 62,375 shares for a total cost of $251,000. -27- Table of Contents Item 6 – Selected Financial Data The table below sets forth certain historical financial data regarding our Company.This information is derived in part from, and should be read in conjunction with our consolidated financial statements included in Item 8 of this Annual Report on Form 10-K for the year ended December 31, 2011 (the “2011 Annual Report”), and the related notes to the consolidated financial statements (dollars in thousands, except per share amounts). As of or for the Year Ended December 31, Revenue $ Operating income (loss) $ ) $ Income from discontinued operations $ Net income (loss) $ $ ) $ $ ) $ ) Net income (loss) attributable to Reading International, Inc. shareholders $ $ ) $ $ ) $ ) Basic earnings (loss) per share – continuing operations $ $ ) $ $ ) $ ) Basic earnings per share – discontinued operations $ Basic earnings (loss) per share $ $ ) $ $ ) $ ) Diluted earnings (loss) per share – continuing operations $ $ ) $ $ ) $ ) Diluted earnings per share – discontinued operations $ Diluted earnings (loss) per share $ $ ) $ $ ) $ ) Other Information: Shares outstanding Weighted average shares and dilutive share equivalents Weighted average shares and dilutive share equivalents Total assets $ Total debt $ Working capital (deficit) $ ) $ ) $ ) $ $ Stockholders’ equity $ EBIT $ Depreciation and amortization $ EBITDA $ Debt to EBITDA Capital expenditure (including acquisitions) $ Number of employees at 12/31 EBIT presented above represents net income (loss) adjusted for interest expense (calculated net of interest income) and income tax expense.EBIT is presented for informational purposes to show the significance of depreciation and amortization in the calculation of EBITDA.We use EBIT in our evaluation of our operating results since we believe that it is useful as a measure of financial performance, particularly for us as a multinational company.We believe it is a useful measure of financial performance principally for the following reasons: -28- Table of Contents · since we operate in multiple tax jurisdictions, we find EBIT removes the impact of the varying tax rates and tax regimes in the jurisdictions in which we operate. · in addition, we find EBIT useful as a financial measure that removes the impact from our effective tax rate of factors not directly related to our business operations, such as, whether we have acquired operating assets by purchasing those assets directly, or indirectly by purchasing the stock of a company that might hold such operating assets. · the use of EBIT as a financial measure also (i) removes the impact of tax timing differences which may vary from time to time and from jurisdiction to jurisdiction, (ii) allows us to compare our performance to that achieved by other companies, and (iii) is useful as a financial measure that removes the impact of our historically significant net loss carry forwards. · the elimination of net interest expense helps us to compare our operating performance to those companies that may have more or less debt than we do. EBITDA presented above is net income (loss) adjusted for interest expense (again, calculated net of interest income), income tax expense, and in addition depreciation and amortization expense.We use EBITDA in our evaluation of our performance since we believe that EBITDA provides a useful measure of financial performance and value.We believe this principally for the following reasons: · we believe that EBITDA is an industry comparative measure of financial performance.It is, in our experience, a measure commonly used by analysts and financial commentators who report on the cinema exhibition and real estate industries and a measure used by financial institutions in underwriting the creditworthiness of companies in these industries.Accordingly, our management monitors this calculation as a method of judging our performance against our peers and market expectations and our creditworthiness. · also, analysts, financial commentators, and persons active in the cinema exhibition and real estate industries typically value enterprises engaged in these businesses at various multiples of EBITDA.Accordingly, we find EBITDA valuable as an indicator of the underlying value of our businesses. We expect that investors may use EBITDA to judge our ability to generate cash, as a basis of comparison to other companies engaged in the cinema exhibition and real estate businesses and as a basis to value our company against such other companies. Neither EBIT nor EBITDA is a measurement of financial performance under accounting principles generally accepted in the United States of America and should not be considered in isolation or construed as a substitute for net income or other operations data or cash flow data prepared in accordance with accounting principles generally accepted in the United States for purposes of analyzing our profitability.The exclusion of various components such as interest, taxes, depreciation, and amortization necessarily limit the usefulness of these measures when assessing our financial performance, as not all funds depicted by EBITDA are available for management’s discretionary use.For example, a substantial portion of such funds are subject to contractual restrictions and functional requirements to service debt, to fund necessary capital expenditures and to meet other commitments from time to time as described in more detail in this Annual Report on Form 10-K. EBIT and EBITDA also fail to take into account the cost of interest and taxes.Interest is clearly a real cost that for us is paid periodically as accrued.Taxes may or may not be a current cash item but are nevertheless real costs that, in most situations, must eventually be paid.A company that realizes taxable earnings in high tax jurisdictions may be ultimately less valuable than a company that realizes the same amount of taxable earnings in a low tax jurisdiction.EBITDA fails to take into account the cost of depreciation and amortization and the fact that assets will eventually wear out and have to be replaced. -29- Table of Contents EBITDA, as calculated by us, may not be comparable to similarly titled measures reported by other companies.A reconciliation of net income (loss) to EBIT and EBITDA is presented below (dollars in thousands): Net income (loss) attributable to Reading International, Inc. shareholders $ $ ) $ $ ) $ ) Add: Interest expense, net Add: Income tax (benefit) expense ) EBIT $ Add:Depreciation and amortization EBITDA $ -30- Table of Contents Item 7 – Management’s Discussions and Analysis of Financial Condition and Results of Operations The following review should be read in conjunction with the consolidated financial statements and related notes included in this 2011 Annual Report.Historical results and percentage relationships do not necessarily indicate operating results for any future periods. Overview We are an internationally diversified company principally focused on the development, ownership, and operation of entertainment and real property assets in the United States, Australia, and New Zealand.Currently, we operate in two business segments: · Cinema Exhibition, through our 57 multiplex theaters, and · Real Estate, including real estate development and the rental of retail, commercial and live theater assets. We believe that these two business segments complement one another, as the comparatively consistent cash flows generated by our cinema operations can be used to fund the front-end cash demands of our real estate development business. We manage our worldwide cinema exhibition businesses under various different brands: · in the US, under the Reading, Angelika Film Center, Consolidated Amusements, and City Cinemas brands; · in Australia, under the Reading brand; and · in New Zealand, under the Reading and Rialto brands. While we do not believe the cinema exhibition business to be a growth business, we do believe it to be a business that will likely continue to generate fairly consistent cash flows in the years ahead even in recessionary or inflationary environment.This is based on our belief that people will continue to spend some reasonable portion of their entertainment dollar on entertainment outside of the home and that, when compared to other forms of outside the home entertainment, movies continue to be a popular and competitively priced option.However, since we believe the cinema exhibition business to be a mature business with most markets either adequately screened or over-screened, we see our future asset growth coming more from our real estate development activities and from the acquisition of existing cinemas rather than from the development of new cinemas.From time to time, we invest in the securities of other companies, where we believe the business or assets of those companies to be attractive or to offer synergies to our existing entertainment and real estate businesses.Also, in the current environment, we intend to be opportunistic in identifying and endeavoring to acquire undervalued assets, particularly assets with proven cash flow and which we believe to be resistant to current recessionary trends. Business Climate Cinema Exhibition - General After years of uncertainty as to the future of digital and 3D exhibition and the impact of these technologies on cinema exhibition, it now appears that the industry is going digital, and that the major exhibitors are in the process of equipping many of their facilities with 3D capability.In recent periods, cinemagoers have demonstrated a strong appetite for and a willingness to pay premium prices for 3D movies.The release schedule for 2012 lists 39 titles for 3D release compared to 33 titles for the 2011 release schedule. As of the end of 2011, we had 3D projectors in 35 of the 52 cinema locations that we either wholly own or consolidate and anticipate that this number will increase to approximately 47 by the end of 2012.We believe that the transition from film to digital projectors has now become inevitable and intend to convert all or substantially all of our auditoriums to digital over the next 24 months. -31- Table of Contents In the case of “in-home” entertainment alternatives, the industry has experienced significant leaps in recent periods in both the quality and affordability of in-home entertainment systems and in the accessibility to entertainment programming through cable, satellite, DVD, and internet distribution channels.These alternative distribution channels are putting pressure on cinema exhibitors to reduce the time period between theatrical and secondary release dates, and certain distributors are talking about possible simultaneous or near simultaneous releases in multiple channels of distribution.These are issues common to both our domestic and international cinema operations. Cinema Exhibition – Australia / New Zealand The film exhibition industry in Australia and New Zealand is highly concentrated in that Village, Event, and Hoyts (the “Major Exhibitors”) control approximately 66% of the cinema box office in Australia while Event and Hoyts control approximately 70% of New Zealand’s cinema box office.The industry is also vertically integrated in that one of the Major Exhibitors, Roadshow Film Distributors (part of Village), also serves as a distributor of film in Australia and New Zealand for Warner Bros. and New Line.Films produced or distributed by the majority of the local international independent producers are also distributed by Roadshow.Typically, the Major Exhibitors own the newer multiplex and megaplex cinemas, while the independent exhibitors typically have older and smaller cinemas.In addition, the Major Exhibitors have in recent periods built a number of new multiplexes as joint venture partners or under-shared facility arrangements, and have historically not engaged in head-to-head competition. Cinema Exhibition – North America In North America, distributors may find it more commercially appealing to deal with major exhibitors, rather than to deal with independents like us, which tends to compress the supply of screens in a very limited number of markets.This competitive disadvantage has increased significantly in recent periods with the development of mega circuits like Regal and AMC who are able to offer distributors access to screens on a truly nationwide basis, or, on the other hand, to deny access if their desires with respect to film supply are not satisfied. These consolidations have adversely affected our ability to get film in certain domestic markets where we compete against major exhibitors.With the restructuring and consolidation undertaken in the industry, and the emergence of increasingly attractive “in-home” entertainment alternatives, strategic cinema acquisitions by our North American operation have and can continue to be a way to combat such a competitive disadvantage. Real Estate – Australia and New Zealand Although there has been a noted decrease in real estate market activity, commercial and retail property values have remained somewhat stable in Australia and mildly affected the market in New Zealand.Both countries have relatively stable economies with varying degrees of economic growth that are mostly influenced by global trends.During early 2009 interest rates materially decreased to 40-year lows in Australia and New Zealand.During 2010 and 2011, interest rates in these areas have slowing and sporadically begun to rise.Up until recently, New Zealand has had consistent growth in rentals and values although project commencements have slowed.New Zealand values softened during 2009 but have somewhat stabilized during 2010 and 2011. Although the Australian property market softened in the first half of 2009, there are signs of improvement in the latter half of the year and during 2010 and 2011.An improved sentiment in retail and residential sectors has provided an improved outlook.These factors and an improving economy are putting upward pressure on interest rates. The large institutional funds are still seeking out prime assets with premium prices being paid for good retail and commercial investments and development opportunities.Residential projects are in high demand. -32- Table of Contents Real Estate – North America The commercial real estate market has followed the larger economy into a downturn that is likely to last through 2012.We believe that as our real estate is well located in generally large urban environments, it will be the first to see signs of recovery when the U.S. economy starts to recover. Business Segments As indicated above, our two primary business segments are cinema exhibition and real estate.These segments are summarized as follows: Cinema Exhibition One of our primary businesses consists of the ownership and operation of cinemas.For a breakdown of our current cinema assets that we own and/or manage please see Item 1 – Our Business of this 2011 Annual Report under the subheading “Our Cinema Exhibition Activities.” On February 22, 2008, we acquired from two related companies, Pacific Theatres and Consolidated Amusement Theatres, substantially all of their cinema assets in Hawaii (consisting of nine complexes with 98 screens), San Diego County (consisting of four complexes with 51 screens), and central and northern California (consisting of two complexes with 32 screens) for $70.2 million subject to certain purchase price adjustments which have reduced the purchase price to $46.8 million.We do not anticipate any further reductions in the purchase price.We refer to these cinemas from time to time in this report as Consolidated Entertainment cinemas.In addition, during 2008, we opened our Rouse Hill and Dandenong leasehold cinemas in Australia that collectively have 15 screens. During the third quarter of 2009, we leased two existing cinemas in New York City with 3 screens but elected not to renew the lease of our 5-screen cinema in Market City, Australia. In 2010, we entered in to a lease for an approximately 33,000 square foot 8-screen art cinema being built as a part of the Mosaic District in the greater Washington D.C. metropolitan area which is scheduled to open in late 2012 and we opened a new 8-screen cinema in Charlestown, NSW, Australia that opened strongly.During May 2010, we elected not to renew the lease of our 4-screen Kapiti cinema in New Zealand, and, during September 2010, our landlord terminated the lease on our 8-screen AFC Houston cinema.We also extended our lease (with option to buy) of our Village East Cinema in Manhattan. In August 2011, we purchased a 17-screen multiplex in Murrieta, California (the “CalOaks Cinema”) for $4.2 million made up of $3.9 million of cash and a $250,000 holdback note for certain offset charges to the purchase price. Our cinema revenue consists of admissions, concessions, and advertising.The cinema operating expense consists of the costs directly attributable to the operation of the cinemas including film rent expense, operating costs, and occupancy costs.Cinema revenue and expense fluctuate with the availability of quality first-run films and the numbers of weeks the first–run films stay in the market. Real Estate For fiscal 2011, our income producing real estate holdings consisted of the following properties: · our Belmont, Western Australia ETRC, our Auburn, New South Wales ETRC and our Wellington, New Zealand ETRC; · our Newmarket shopping center in Newmarket, Queensland, a suburb of Brisbane; · three single auditorium live theaters in Manhattan (Minetta Lane, Orpheum, and Union Square) and a four auditorium live theater complex in Chicago (The Royal George) and, in the case of the Union Square and the Royal George, their accompanying ancillary retail and commercial tenants; -33- Table of Contents · a New Zealand commercial property and Australian commercial properties rented to unrelated third parties, to be held for current income and long-term appreciation; and · the ancillary retail and commercial tenants at some of our non-ETRC cinema properties. In addition, we had various parcels of unimproved real estate held for development in Australia and New Zealand, discussed in greater detail below, and certain unimproved land in the United States that was used in our historic activities.We also owned an 8,783 square foot commercial building in Melbourne, which serves as our administrative headquarters for Australia and New Zealand, approximately 41% of which is leased to an unrelated third party. Acquisitions On January 10, 2012, a limited liability company owned by our Company acquired a 202 acre property, zoned for the development of up to 843 single family residential units, located in the City of Coachella, California.The property was acquired at a foreclosure auction for $5.5 million.See Note 28 – Subsequent Eventsto our 2011 Consolidated Financial Statements. In August 2011, we purchased a 17-screen multiplex in Murrieta, California (the “CalOaks Cinema”), our largest screened cinema to date, for $4.2 million made up of $3.9 million of cash and a $250,000 holdback note for certain offset charges to the purchase price. On April 30, 2009, we entered into an agreement to purchase for $3.6 million (NZ$5.2 million) a property adjacent to our Manukau property.An initial deposit of $26,000 (NZ$50,000) was paid upon signing of the agreement, a second deposit of $175,000 (NZ$258,000) was paid in the second quarter of 2009 and a third deposit of $531,000 (NZ$773,000) was paid in August 2009.The fourth and final purchase payment of $2.9 million (NZ$4.1 million) was made on March 31, 2010 completing our acquisition of this land parcel. Disposals On April 14, 2011, we sold our 66.7% share of the 5-screen Elsternwick Classic cinema located in Melbourne, Australia to our joint venture partner for $1.9 million (AUS$1.8 million) and recognized a gain on sale of a discontinued operation of $1.7 million (AUS$1.6 million). Properties Held for Sale For fiscal 2011, our investments in property held for sale consisted of three properties in the Taringa area of Brisbane, Australia of approximately 1.1 acres.As of December 31, 2011, we were under contract to sell these properties for $1.8 million (AUS$1.8 million).These properties were sold on February 21, 2012 for the agreed upon amount.See Note 28 – Subsequent Eventsto our 2011 Consolidated Financial Statements. Property Held For or Under Development We are engaged in several real estate development projects.For a complete list of these properties with their size, status, and gross book values please see Item 2 – Properties under the heading of “Real Estate Development Properties.” Critical Accounting Policies The Securities and Exchange Commission defines critical accounting policies as those that are, in management’s view, most important to the portrayal of the company’s financial condition and results of operations and the most demanding in their calls on judgment.We believe our most critical accounting policies relate to: · impairment of long-lived assets, including goodwill and intangible assets; · tax valuation allowance and obligations; and · legal and environmental obligations. -34- Table of Contents We review long-lived assets, including goodwill and intangibles, for impairment as part of our annual budgeting process, at the beginning of the fourth quarter, and whenever events or changes in circumstances indicate that the carrying amount of the asset may not be fully recoverable.We review internal management reports on a monthly basis as well as monitor current and potential future competition in film markets for indications of potential impairment.We evaluate our long-lived assets using historical and projected data of cash flow as our primary indicator of potential impairment and we take into consideration the seasonality of our business.If the sum of the estimated future cash flows, undiscounted, were to be less than the carrying amount of the asset, then an impairment would be recognized for the amount by which the carrying value of the asset exceeds its estimated fair value based on an appraisal or a discounted cash flow calculation.Goodwill and intangible assets are evaluated on a reporting unit basis.The impairment evaluation is based on the present value of estimated future cash flows of the segment plus the expected terminal value.There are significant assumptions and estimates used in determining the future cash flows and terminal value.The most significant assumptions include our cost of debt and cost of equity assumptions that comprise the weighted average cost of capital for each reporting unit.Accordingly, actual results could vary materially from such estimates.Based on calculations of current value, we recorded impairment losses of $369,000, $2.2 million and $3.2 million relating to certain of our property and cinema locations for the years ended December 31, 2011, 2010, and 2009, respectively.The impairments reflect our estimates of fair value which were based on appraisals or a discounted income approach with market based assumptions. We record our estimated future tax benefits and liabilities arising from the temporary differences between the tax bases of assets and liabilities and amounts reported in the accompanying consolidated balance sheets, as well as operating loss carry forwards.We estimate the recoverability of any tax assets recorded on the balance sheet and provide any necessary allowances as required.As of December 31, 2011, we had recorded approximately $53.1 million of deferred tax assets related to the temporary differences between the tax bases of assets and liabilities and amounts reported in the accompanying consolidated balance sheets, as well as operating loss carry forwards and tax credit carry forwards.These deferred tax assets were offset by a valuation allowance of $38.7 million resulting in a net deferred tax asset of $14.4 million.The recoverability of deferred tax assets is dependent upon our ability to generate future taxable income.There is no assurance that sufficient future taxable income will be generated to benefit from our tax loss carry forwards and tax credit carry forwards. Certain of our subsidiaries were historically involved in railroad operations, coal mining, and manufacturing.Also, certain of these subsidiaries appear in the chain of title of properties that may suffer from pollution.Accordingly, certain of these subsidiaries have, from time to time, been named in and may in the future be named in various actions brought under applicable environmental laws.Also, we are in the real estate development business and may encounter from time to time unanticipated environmental conditions at properties that we have acquired for development.These environmental conditions can increase the cost of such projects and adversely affect the value and potential for profit of such projects.We do not currently believe that our exposure under applicable environmental laws is material in amount. From time to time, we have claims brought against us relating to the exposure of former employees of our railroad operations to asbestos and coal dust.These are generally covered by an insurance settlement reached in September 1990 with our insurance carriers.However, this insurance settlement does not cover litigation by people who were not our employees and who may claim second hand exposure to asbestos, coal dust, and/or other chemicals or elements now recognized as potentially causing cancer in humans.Our known exposure to these types of claims, asserted or probable of being asserted, is not material. From time to time, we are involved with claims and lawsuits arising in the ordinary course of our business that may include contractual obligations, insurance claims, tax claims, employment matters, and anti-trust issues, among other matters. -35- Table of Contents Results of Operations We currently operate two operating segments: Cinema Exhibition and Real Estate.Our cinema exhibition segment includes the operations of our consolidated cinemas.Our real estate segment includes the operating results of our commercial real estate holdings, cinema real estate, live theater real estate, and ETRC’s. During 2010, we changed our reporting for intercompany property rent where our cinema operations were substantially the only tenant of such property by eliminating the intersegment revenue and expense relating to the intercompany rent, and transferring the third party lease costs from the real estate segment to the cinema exhibition segment.This change in management’s structure of the reportable segments commenced on January 1, 2010, such changes to segment reporting are reflected in the segment results for 2011, 2010, and 2009, respectively.The retroactive presentation in 2009 segment results decreased intersegment revenue and expense for the intercompany rent by $4.4 million and transferred the third party lease costs from the real estate segment to the cinema exhibition segment.The overall results of these changes decreased real estate segment revenue and expense by $4.4 million for the year ended December 31, 2009.This change resulted in a reduction of real estate operating expense and an increase of cinema operating expense of $4.4 million on our Consolidated Statements of Operations for the year ended December 31, 2009. The tables below summarize the results of operations for our principal business segments for the years ended December 31, 2011, 2010, and 2009 (dollars in thousands). Cinema Real Intersegment Year Ended December 31, 2011 Exhibition Estate Eliminations Total Revenue $ $ $ ) $ Operating Expense ) Depreciation & amortization Impairment expense General & administrative expense Segment operating income $ Cinema Real Intersegment Year Ended December 31, 2010 Exhibition Estate Eliminations Total Revenue $ $ $ ) $ Operating expense ) Depreciation & amortization Impairment expense General & administrative expense Segment operating income $ Cinema Real Intersegment Year Ended December 31, 2009 Exhibition Estate Eliminations Total Revenue $ $ $ ) $ Operating expense ) Depreciation & amortization Loss on transfer of real estate held for sale to continuing operations Impairment expense Contractual commitment loss General & administrative expense Segment operating income $ -36- Table of Contents Reconciliation to net income attributable to Reading International, Inc. shareholders: Total segment operating income $ $ $ Non-segment: Depreciation & amortization expense General & administrative expense Other operating income ) Operating income Interest expense, net ) ) ) Other income (expense) ) ) Gain (loss) on sale of assets ) (2 ) Income tax benefit (expense) ) ) Equity earnings (loss) of unconsolidated joint ventures and entities ) Income from discontinued operations Gain on extinguishment of debt Gain on sale of unconsolidated joint venture Net income (loss) $ $ ) $ Net income attributable to noncontrolling interests ) ) ) Net income (loss) attributable to Reading International, Inc. common shareholders $ $ ) $ Cinema Exhibition Segment The following tables and discussion that follows detail our operating results for our 2011, 2010, and 2009 cinema exhibition segment (dollars in thousands): Year Ended December 31, 2011 United States Australia New Zealand Total Admissions revenue $ Concessions revenue Advertising and other revenues Total revenues Cinema costs Concession costs Total operating expense Depreciation and amortization General & administrative expense 76 Segment operating income $ -37- Table of Contents Year Ended December 31, 2010 United States Australia New Zealand Total Admissions revenue $ Concessions revenue Advertising and other revenues Total revenues Cinema costs Concession costs Total operating expense Depreciation and amortization General & administrative expense Segment operating income $ Year Ended December 31, 2009 United States Australia New Zealand Total Admissions revenue $ Concessions revenue Advertising and other revenues Total revenues Cinema costs Concession costs Total operating expense Depreciation and amortization General & administrative expense Segment operating income $ Cinema Results for 2011 Compared to 2010 · Cinema revenue increased in 2011 by $14.8 million or 7.0% compared to 2010.The geographic activity of our revenue can be summarized as follows: o United States - Revenue in the United States increased by $1.0 million or 1.0%.This increase in revenue was predominately attributable to an increase in concessions and other cinema revenue in part from our newly acquired cinema in Murrieta, California; offset by, a decrease in our admissions revenue which was primarily affected by a 1.3% decrease in the average ticket price coupled with a relatively flat number of box office admissions. o Australia - Revenue in Australia increased by $17.4 million or 20.5%.This increase in revenue was predominately attributable to the opening of a new cinema in October 2010, a year over year increase in the average ticket price of 3.1%, a small increase in admissions of 83,000, and an increase in the value of the Australian dollar compared to the U.S. dollar.This change in currency value translated to higher Australian revenue for 2011 compared to 2010 (see below). o New Zealand - Revenue in New Zealand decreased by $3.6 million or 17.6%.This decrease in revenue was predominately attributable to a year over year decrease in the average ticket price of 2.2% and a 463,000 decrease in admissions due to poor film product being delivered to the country as a whole.The decrease in admissions was in large part affected by poorer film product offered throughout the country as a result of the rugby world cup being held in New Zealand during 2011.This decrease in revenue was somewhat offset by an increase in the value of the New Zealand dollar compared to the U.S. dollar (see below). -38- Table of Contents · Operating expense increased in 2011 by $11.4 million or 6.4% compared to 2010.Year over year operating expense decreased in relation to revenue from 84.5% to 84.0%. o United States - Operating expense in the United States increased by $272,000 or 0.3% primarily due to higher utility costs associated with our Hawaiian cinemas. o Australia - Operating expense in Australia increased by $12.7 million or 18.8%.This increase was in line with the above-mentioned increase in cinema revenue which directly affects film rental costs and with the year over year increase in the value of the Australian dollar compared to the U.S. dollar (see below). o New Zealand - Operating expense in New Zealand decreased by $1.6 million or 9.9%.This decrease was in line with the above-mentioned decrease in cinema revenue which directly affects film rental costs offset by the above-mentioned year over year increase in the value of the New Zealand dollar compared to the U.S. dollar (see below). · Depreciation expense increased in 2011 by $1.3 or 12.2% compared to 2010.This increase was primarily related to the opening of a new cinema in Australia and our continuing purchases of digital equipment. · General and administrative expense decreased in 2011 by $140,000 or 4.9% compared to 2010.This decrease was primarily related to preopening costs in 2010 for a newly opened Australian cinema which did not recur in 2011. · Australian and New Zealand monthly average exchange rates for 2011 increased by 12.2% and 9.7%, respectively, from those in 2010, which had an overall positive impact on the income statement. · As a result, cinema exhibition segment operating income increased in 2011 by $2.2 million compared to 2010 primarily from the aforementioned increase in revenue from our Australian cinema operations. Cinema Results for 2010 Compared to 2009 · Cinema revenue increased in 2010 by $9.7 million or 4.8% compared to 2009.The geographic activity of our revenue can be summarized as follows: o United States - Revenue in the United States decreased by $3.2 million or 2.9%.This decrease in revenue was predominately attributable to a decrease in box office admissions of 564,000 which included a decrease in admissions from one of the acquired cinemas of the Consolidated Entertainment cinemas acquisition resulting in a purchase price adjustment of $12.5 million (see Note 8 – Acquisitions and Assets Held for Sale to our 2011 Consolidated Financial Statements).The U.S. revenue was also affected by a decrease in concessions revenue of $1.6 million offset by a 4.1% increase in average ticket price. o Australia - Revenue in Australia increased by $11.1 million or 15.0%.This increase in revenue was predominately attributable to a year over year increase in the average ticket price of 7.1% coupled with a 16.2% increase in the value of the Australian dollar compared to the U.S. dollar.This change in currency value translated to higher Australian revenue for 2010 compared to 2009 (see below).These increases in revenue were offset by a decrease in box office admissions of 414,000 compared to 2009. o New Zealand - Revenue in New Zealand increased by $1.8 million or 9.6%.This increase in revenue was predominately attributable to a year over year increase in the average ticket price of 5.4% coupled with a 13.6% increase in the value of the New Zealand dollar compared to the U.S. dollar.This change in currency value translated to higher New Zealand revenue for 2010 compared to 2009 (see below).These increases in revenue were offset by a decrease in box office admissions of 121,000 compared to 2009. · Operating expense increased in 2010 by $12.6 million or 7.6% compared to 2009.Year over year operating expense increased in relation to revenue from 82.3% to 84.5%. -39- Table of Contents o United States - Operating expense in the United States increased by $350,000 or 0.4% primarily due to the newly leased 3D equipment and the associated increased labor-intensive nature of showing 3D films. o Australia - Operating expense in Australia increased by $10.3 million or 17.8%.This increase was in line with the above-mentioned increase in cinema revenue associated with the year over year increase in the value of the Australian dollars compared to the U.S. dollar (see below). o New Zealand - Operating expense in New Zealand increased by $2.0 million or 13.4%.This increase was in line with the above-mentioned increase in cinema revenue associated with the year over year increase in the value of the New Zealand dollar compared to the U.S. dollar (see below). · Depreciation expense decreased in 2010 by $257,000 or 2.4% compared to 2009.This decrease was primarily related to the short useful lives of the used assets associated with our Consolidated Entertainment cinemas purchased February 2008. · General and administrative expense increased in 2010 by $235,000 or 8.9% compared to 2009.This increase was primarily related to higher occupancy costs and a one-time union pension settlement in the U.S. and the aforementioned increase in the Australian dollar in 2010 compared to 2009 (see below). · Australian and New Zealand monthly average exchange rates for 2010 increased by 16.2% and 13.6%, respectively, from those in 2009, which had an overall positive impact on the income statement. · As a result, cinema exhibition segment operating income decreased in 2010 by $2.8 million compared to 2009 primarily from the aforementioned decrease in revenue from our U.S. cinema operations driven in large part by the $1.6 million decrease in revenue from one of our acquired Consolidated Entertainment cinemas. Real Estate Segment As discussed above, our other business segment is the development and management of real estate.These holdings include our rental live theaters, certain fee owned properties used in our cinema business, and unimproved real estate held for development.The tables and discussion that follow detail our operating results for our 2011, 2010, and 2009 real estate segment (dollars in thousands): Year Ended December 31, 2011 United States Australia New Zealand Total Live theater rental and ancillary income $ Property rental income Total revenue Live theater costs Property rental cost Total operating expense Depreciation and amortization Impairment expense General & administrative expense 32 60 Segment operating income $ -40- Table of Contents Year Ended December 31, 2010 United States Australia New Zealand Total Live theater rental and ancillary income $ Property rental income Total revenue Live theater costs Property rental cost Total operating expense Depreciation and amortization Impairment expense General & administrative expense 13 73 Segment operating income $ Year Ended December 31, 2009 United States Australia New Zealand Total Live theater rental and ancillary income $ Property rental income Total revenue Live theater costs Property rental cost Total operating expense Depreciation and amortization Impairment expense Loss on transfer of real estate held for sale to continuing operations Contractual commitment loss General & administrative expense 18 Segment operating income (loss) $ $ $ ) $ Real Estate Results for 2011 Compared to 2010 · Real estate revenue increased by $1.9 million or 7.4% compared to 2010.The increase in revenue was primarily related to an increase in live theater revenue in the U.S., increased rental income from our Australian and New Zealand ETRCs coupled with fluctuations in currency exchange rates (see below). · Operating expense for the real estate segment increased by $1.2 million or 13.0% compared to 2010.This increase in expense was primarily related to our efforts to sell various development properties in Australia and New Zealand and with the aforementioned fluctuations in currency exchange rates (see below). · Depreciation expense for the real estate segment increased by $168,000 or 3.6% compared to 2010 primarily due to the impact of currency fluctuations for our Australian and New Zealand operations (see below) offset by a $208,000 correction of a recorded prior year depreciation expense to the New Zealand results. · We recorded a real estate impairment loss of $369,000 in 2011 compared to $2.2 million in 2010 related to our Taringa real estate property.We subsequently sold this property on February 21, 2012 for $1.8 million (AUS$1.8 million) · General and administrative costs decreased by $574,000 or 47.0% compared to 2010 primarily due 2010 litigation costs for the Mackie case in Australia not repeated in 2011. -41- Table of Contents · Australian and New Zealand monthly average exchange rates for 2011 increased by 12.2% and 9.7%, respectively, from those in 2010, which had an overall positive impact on the income statement. · As a result of the above, real estate segment income increased by $3.0 million or 36.1% compared to 2010. Real Estate Results for 2010 Compared to 2009 · Real estate revenue increased by $4.6 million or 22.3% compared to 2009.The increase in revenue was primarily related to increased rental income from our Australian properties, primarily related to a full year of rent from our Indooroopilly building, and an increase in live theater revenue in the U.S. coupled with fluctuations in currency exchange rates (see below). · Operating expense for the real estate segment increased by $1.6 million or 21.5% compared to 2009.This increase in expense was primarily related to increased live theater costs of $493,000, which corresponds with the aforementioned increase in live theater revenue, and with the aforementioned fluctuations in currency exchange rates (see below). · Depreciation expense for the real estate segment increased by $954,000 or 25.9% compared to 2009 primarily due to the impact of currency fluctuations (see below). · We recorded a decrease in real estate impairment losses of $978,000.In 2010, we recorded a $2.2 million impairment charge related to our Taringa real estate property primarily associated with the development costs of the project.In 2009, we recorded a $3.2 million impairment loss due to weak property values in New Zealand and a contractual commitment loss of $1.1 million associated with a property that we were under an unconditional contract to purchase in April 2010. · We recorded a loss, in effect catch up depreciation, during 2009, on transfer of real estate held for sale to continuing operations of $549,000 related to our Auburn property. · General and administrative costs increased by $157,000 or 14.8% compared to 2009 primarily due to the impact of currency fluctuations (see below) offset by our continuing cost cutting measures associated with our U.S. and New Zealand operations. · Australian and New Zealand monthly average exchange rates for 2010 increased by 16.2% and 13.6%, respectively, from those in 2009, which had an overall positive impact on the income statement. · As a result of the above, real estate segment income increased by $4.5 million or 123.3% compared to 2009. Non-Segment Activity Non-segment expense/income includes expense and/or income that is not directly attributable to our two operating segments. 2011 Compared to 2010 During 2011, the increase of $362,000 in corporate General and Administrative expense was primarily made up of: · $1.2 million increase in corporate payroll expense primarily related to one-time severance and temporarily duplicated labor costs associated with our transfer of our accounting functions from the U.S. and Australia to New Zealand; · $362,000 increase in consulting and administrative activities primarily related to the transfer of our accounting functions to New Zealand and to costs associated with the recent move of our Los Angeles corporate office; offset by, · $1.3 million decrease in legal and professional fees in 2011 associated principally with our tax litigation case which was settled in 2010. -42- Table of Contents Also during 2011: · net interest expense increased by $8.8 million compared to 2010.The increase in interest expense during 2011 was primarily driven by a $5.0 million increase associated with the mark-to-market of our interest rate swaps and cap, an increase to interest expense of $1.1 million associated with increased line of credit fees for our new Australian credit facility, and a decrease in our 2010 interest primarily related to a reduction of interest on our Nationwide notes associated with a purchase price adjustment of the Consolidated Cinemas acquisition. · the $1.2 million in other income during 2011 was primarily related to insurance proceeds from a partial payment of our business interruption claim for the temporary closure of our cinema in Christchurch, New Zealand due to the February 22, 2011 earthquake (see Note 27 – Casualty Loss to our 2011 Consolidated Financial Statements).The $347,000 other loss in 2010 included offsetting settlements related to our Whitehorse Center litigation and the 2008 sale of our interest in the Botany Downs cinema; a $605,000 loss associated with our Mackie litigation; and a recovery of previously written-off receivables. · gain (loss) on sale of assets decreased by $419,000 primarily related to a deferred gain on sale of a property in 2010 not recurring in 2011. · equity earnings from unconsolidated investments decreased by $2.9 million primarily related to a $2.9 million impairment in our interest in Rialto Entertainment. · the net income tax benefit of $12.3 million during 2011 was primarily relating to a one-time tax provision adjustment of $14.4 million caused by a reduction in the valuation allowance related to our Australian operations compared to an income tax expense of $14.3 million during 2010 primarily relating to additional tax accrual associated with our tax litigation settlement.For more information regarding these tax provision and accrual adjustments, see Note 14 – Income Tax to our 2011 Consolidated Financial Statements. · gain on the sale for our Elsternwick Cinema of $1.7 million that is included in our income from discontinued operations. 2010 Compared to 2009 During 2010, the decrease of $167,000 in corporate General and Administrative expense was primarily made up of: · $376,000 decrease in legal fees in 2010 associated principally with the settlement of our Malulani Investments Limited (“MIL”) case in 2009 (we anticipate that these legal costs will continue to decrease as we have settled all of our major outstanding cases over the past two years); and · $332,000 of reduced corporate payroll expense; offset by · $542,000 of increased professional fees for our 2010 settlement of the tax litigation case and for real estate and administrative activities. Also during 2010: · net interest expense decreased by $2.3 million compared to 2009.The decrease in interest expense during 2010 was primarily driven by a $3.7 million decrease in interest from our Nationwide Notes associated with the $16.9 million in note reductions during 2010 and a $705,000 decrease in interest associated with the 2009 paydown of our Trust Preferred Securities offset by a net $1.1 million increaseto interest associated with the mark-to-market of our interest swaps and cap and an increase to interest expense of $1.4 million associated with an increase to Australian interest rates. · the $347,000 other loss included offsetting settlements related to our Whitehorse Center litigation and the 2008 sale of our interest in the Botany Downs cinema; a $605,000 loss associated with our Mackie litigation; and a recovery of previously written-off receivables.The $2.0 million other loss in 2009 included a $1.0 million other-than-temporary loss on marketable securities; a $2.3 million loss on foreign currency transactions; $848,000 in litigation loss accruals; offset by a $1.5 million gain from fees associated with a terminated option and $481,000 in gains from legal settlements. -43- Table of Contents · the $352,000 gain on sale of assets primarily related to a deferred gain on sale of a property. · income tax expense increased by $12.3 million primarily relating to our July 2010 settlement with the IRS on our Tax Audit/Litigation case. · equity earnings from unconsolidated investments increased by $1.2 million in primarily related to distributions from Rialto Distributions of $286,000 after recording losses of $1.1 million in 2009. Income Taxes We are subject to income taxation in several jurisdictions throughout the world.Our effective tax rate and income tax liabilities will be affected by a number of factors, such as: · the amount of taxable income in particular jurisdictions; · the tax rates in particular jurisdictions; · tax treaties between jurisdictions; · the extent to which income is repatriated; and · future changes in law. Generally, we file consolidated or combined tax returns in jurisdictions that permit or require such filings.For jurisdictions that do not permit such a filing, we may owe income, franchise, or capital taxes even though, on an overall basis, we may have incurred a net loss for the tax year. Net Income Attributable to Reading International, Inc. Common Shareholders For the years ending 2011, 2010, and 2009, our consolidated business units produced a net income of $10.0 million (primarily driven by a decrease in our tax provision of $14.4 million caused by a reduction in the valuation allowance related to our Australian operations), a net loss of $12.7 million (primarily driven by an increase in our accrual for our IRS Tax Audit/Litigation case of $12.0 million), and a net income of $6.1 million, respectively, attributable to Reading International, Inc. common shareholders.For many of the years prior to 2011, we consistently experienced net losses.However, as explained in the Cinema and Real Estate segment sections above, we have generally noted improvements in our segment operating income such that we have a positive segment operating income for each of the years of 2011, 2010, and 2009, that in years past has been negative.Although we cannot assure that this trend will continue, we are committed to the overall improvement of earnings through good fiscal management. Business Plan, Liquidity, and Capital Resources of the Company Business Plan Our business plan has evolved from a belief that while cinema exhibition is not a growth business at this time, we do believe it to be a business that will likely continue to generate fairly consistent cash flows in the years ahead even in a recessionary or inflationary environment.This is based on our belief that people will continue to spend some reasonable portion of their entertainment dollar on entertainment outside of the home and that, when compared to other forms of outside the home entertainment, movies continue to be a popular, and competitively priced option.However, since we believe the cinema exhibition business to be a mature business with most markets either adequately screened or over-screened, we see our future asset growth coming more from our real estate development activities and from the acquisition of existing cinemas rather than from the development of new cinemas.Over time, we anticipate that our cinema operations will become increasingly a source of cash flow to support our real estate oriented activities, rather than a focus of growth, and that our real estate activities will, again, over time become the principal thrust of our business.We also, from time to time, invest in the shares of other companies, where we believe the business or assets of those companies to be attractive or to offer synergies to our existing entertainment and real estate businesses.Also, in the current environment, we intend to be opportunistic in identifying and endeavoring to acquire undervalued assets, particularly assets with proven cash flow and which we believe to be resistant to current recessionary trends. -44- Table of Contents In summary, while we do have operating company attributes, we see ourselves principally as a geographically diversified real estate company and intend to add to stockholder value by building the value of our portfolio of tangible assets including both entertainment and other types of land and brick and mortar assets.We endeavor to maintain a reasonable asset allocation between our domestic and overseas assets and operations, and between our cash generating cinema operations and our cash consuming real estate development activities.We believe that by blending the cash generating capabilities of a cinema operation with the investment and development opportunities of our real estate development operation, our business strategy is unique among public companies. Liquidity and Capital Resources Our ability to generate sufficient cash flows from operating activities in order to meet our obligations and commitments drives our liquidity position.This is further affected by our ability to obtain adequate, reasonable financing and/or to convert non-performing or non-strategic assets into cash. Currently, our liquidity needs continue to arise mainly from: · working capital requirements; · capital expenditures including the digitalization of our worldwide cinema circuit; and · debt servicing requirements. With the changes to the worldwide credit markets, the business community is concerned that credit will be more difficult to obtain especially for potentially risky ventures like business and asset acquisitions.However, we believe that our acquisitions over the past few years coupled with our strengthening operational cash flows demonstrate our ability to improve our profitability.We believe that this business model will help us to demonstrate to lending institutions our ability not only to digitize our cinema circuit and make strategic acquisitions but also to service the associated debt. Discussion of Our Statement of Cash Flows The following discussion compares the changes in our cash flows over the past three years. Operating Activities 2011 Compared to 2010.Cash provided by operations was $24.3 million in 2011 compared to $22.8 million in the 2010.The increase in cash provided by operations of $1.5 was due primarily to $4.5 million from changes in operating assets and liabilities (excluding a $12.7 million change in accrual for our tax litigation settlement) offset by a $3.1 million decrease in operational cash flows. 2010 Compared to 2009.Cash provided by operations was $22.8 million in 2010 compared to $18.0 million in the 2009.The increase in cash provided by operations of $4.8 million was due primarily to $2.0 million from changes in operating assets and liabilities (excluding a $12.7 million change in accrual for our tax litigation settlement) and $2.8 million from an increase in operational cash flows. Investing Activities Cash used in investing activities for 2011 was $3.8 million compared to $21.0 million in 2010 and $12.9 million in 2009.The following summarizes our discretionary investing activities for each of the three years ending December 31, 2011: -45- Table of Contents The $3.8 million cash used in 2011 was primarily related to: · $3.9 million for the purchase of the CalOaks cinema; · $200,000 as a deposit for the purchase of remaining 50% membership interest in the Angelika Film Centers LLC; · $5.5 million in property enhancements to our existing properties; · $168,000 of a change in restricted cash; and · $2.8 million for the purchase of mortgage notes receivable; offset by · $1.9 million of net proceeds from the sale of our 66.7% share of the 5-screen Elsternwick Classic cinema located in Melbourne, Australia; · $143,000 of proceeds from the sale of marketable securities; and · $6.8 million of proceeds from the pay off of a long-term other receivable associated with our Malulani investment. The $21.0 million cash used in 2010 was primarily related to: · $14.1 million in property enhancements to our existing properties; · $5.3 million in acquisitions; and · $1.8 million of change in restricted cash offset by · $229,000 in return of investment of unconsolidated entities. The $12.9 million cash used in 2009 was primarily related to: · $5.7 million in property enhancements to our existing properties; · $706,000 deposit to purchase a property adjacent to our Manukau property; and · $11.5 million to purchase marketable securities to exchange for our Reading International Trust I securities; offset by · $1.3 million in restricted cash primarily related to the use of construction deposits made in 2008 for repair work to one of our cinemas; · $3.3 million in return of investment of unconsolidated entities; and · $285,000 of sale option proceeds for our Auburn property. Financing Activities Cash used in financing activities for 2011 was $23.4 million compared to cash provided by financing activities of $5.5 million in 2010 and cash used in financing activities of $14.4 million in 2009.The following summarizes our financing activities for each of the three years ending December 31, 2011: The $23.4 million cash used in 2011 was primarily related to: · $126.8 million of loan repayments including the $105.8 million payoff of our Australian BOSI loan, $5.3 million in loan repayment on our GE Capital Loan, $9.7 million payoff of our NAB revolver, $3.4 million loan repayment of our NAB term debt, and $2.0 million pay down of our Nationwide Notes; · $747,000 to repurchase our Class A Nonvoting Common Stock; and -46- Table of Contents · $654,000 in noncontrolling interests’ distributions. offset by · $105.3 million of new borrowing including $104.2 million of loan proceeds from our new NAB loan net of $774,000 of capitalized borrowing costs and $1.1 million of borrowing from our New Zealand credit facility; and · $233,000 in noncontrolling interests’ contributions. The $5.5 million cash provided in 2010 was primarily related to: · $8.0 million of borrowing on our New Zealand credit facility; · $7.2 million of borrowing proceeds from our new Union Square Theater Term Loan net of capitalized borrowing costs; · $7.0 million of new borrowings from our recently renegotiated GE capital loan net of capitalized borrowing costs; · $225,000 of contributions from noncontrolling interests; and · $248,000 of proceeds from the exercise of employee stock options; offset by · $15.5 million of loan repayments including $6.9 million for the pay off of our Union Square Term Loan, $5.0 million for the pay off of our SHC Loan, and $3.2 million pay down of our GE Capital Loan; · $251,000 of repurchase of Class A Nonvoting Common Stock; and · $1.4 million in noncontrolling interest distributions. The $14.4 million cash used in 2009 was primarily related to: · $1.5 million of borrowing on our Australian Construction facility; and · $175,000 of noncontrolling interest contributions; offset by · $14.9 million of loan repayments including $8.3 million to pay down on our GE Capital loan and $6.1 million to pay off our Australian Construction facility; and · $1.1 million in noncontrolling interest distributions. Future Liquidity and Capital Resources We believe that we have sufficient borrowing capacity to meet our short-term working capital requirements. During the past 24 months, we have put into place several measures that already have or will have a positive effect on our overall liquidity, including: · receiving on February 8, 2012, an approved amendment from Westpac renewing our existing $35.1 million (NZ$45.0 million) New Zealand credit facility with a 3-year $31.2 million (NZ$40.0 million) credit facility. · replacing our Australia Corporate Credit Facility with a new facility from National Australia Bank comprising at December 31, 2011 an $88.7 million (AUS$86.5 million) term loan; a $10.3 million (AUS$10.0 million) revolving facility which was unused at December 31, 2011; and a $5.1 million (AUS$5.0 million) guarantee facility. -47- Table of Contents · renegotiating our GE Capital loan resulting in an increase in the loan balance by $8.0 million and the ability to use a larger portion of cash flows from our Consolidated Entertainment Inc. subsidiary. · signing a new 5-year term loan on our Union Square theatre with a loan balance of $7.4 million. · renegotiating our Sutton Hill Capital loan, by paying off the $5.0 million loan and extending the $9.0 million loan along with an option to purchase the Village East building lease. To meet our current and future liquidity requirements, we have the following external sources of unused liquidity: · $9.4 million (NZ$12.0 million) is available on our renewed New Zealand Corporate Credit facility; · $10.3 million (AUS$10.0 million) is available on our new NAB revolver facility; and · $500,000 is available on our Bank of America Line of Credit. Potential uses for funds during 2012 that would reduce our liquidity, other than those relating to working capital needs and debt service requirements include: · Securing digital and digital 3D projectors for our cinema worldwide circuit; · payment of our legal settlement obligation for the Tax/Audit Litigation based on a recently negotiated schedule; · the selective development of our currently held for development projects; and · the acquisition of assets with proven cash flow that we believe to be resistant to the current recessionary trends. Our cash position at December 31, 2011 was $31.6 million compared to $34.6 million at December 31, 2010.Of the $31.6 million, $16.5 million was in Australia, $11.8 million was in the U.S., and $3.3 million was in New Zealand.Of the $16.5 million in Australia, pursuant to our new NAB credit agreement, we are only able to transfer $4.1 million (AUS$4.0 million) per year outside of Australia without the prior approval of NAB.This transfer from Australia (into the U.S.) was made earlier in 2011.Of the $11.8 million in the U.S., $8.7 million is included in our Consolidated Entertainment subsidiary and is subject to certain debt covenants with GE Capital that limit the use of this cash outside of the subsidiary without the prior approval of GE.Therefore, at December 31, 2011, we had approximately $6.4 million of cash worldwide that is not restricted by covenants. In late February 2007, it became apparent that our cost estimates with respect to the Burwood site preparation were low, as the extent of the contaminated soil present at the site – a former brickworks – was greater than we had originally believed.Our estimated cost of $600.0 million included approximately $1.8 million (AUS$1.8 million) of estimated cost to remove the contaminated soil.As we were not the source of this contamination, we are not currently under any legal obligation to remove this contaminated soil from the site.However, as a practical matter, we intend to address these issues in connection with our planned redevelopment of this site as a mixed-use retail, entertainment, commercial and residential complex.As of December 31, 2011, we estimate that the total site preparation costs associated with the removal of this contaminated soil will be $12.5 million (AUS$12.2 million) and as of that date we had incurred a total of $8.5 million (AUS$8.3 million) of these costs.In accordance with Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) 410-30-25 – Environmental Obligations contamination clean up costs that improve the property from its original acquisition state are capitalized as part of the property’s overall development costs. Based upon the current levels of the consolidated operations, further anticipated cost savings and future growth, we believe our cash flow from operations, together with both the existing and anticipated lines-of-credit and other sources of liquidity (including future potential asset sales) will be adequate to meet our anticipated requirements for principal repayments, interest payments, and short-term debt maturities plus any other debt service obligations, working capital, capital expenditures and other operating needs. -48- Table of Contents There can be no assurance, however, that the business will continue to generate cash flow at or above current levels or that estimated cost savings or growth can be achieved.Future operating performance and our ability to service or refinance existing indebtedness will be subject to future economic conditions and to financial and other factors, such as access to first-run films, many of which are beyond our control.If our cash flow from operations and/or proceeds from anticipated borrowings should prove to be insufficient to meet our funding needs, our current intention is either: · to defer construction of projects currently slated for land presently owned by us; · to take on joint venture partners with respect to such development projects; and/or · to sell assets. Contractual Obligations The following table provides information with respect to the maturities and scheduled principal repayments of our secured debt and lease obligations at December 31, 2011 (in thousands): Thereafter Total Debt $ Notes payable to related parties Subordinated notes (trust preferred securities) Pension liability 10 20 30 40 50 Lease obligations Estimated interest on debt Total $ Estimated interest on long-term debt is based on the anticipated loan balances for future periods calculated against current fixed and variable interest rates. We adopted FASB ASC 740-10-25 – Income Taxes - Uncertain Tax Positions on January 1, 2007.As of adoption, the total amount of gross unrecognized tax benefits for uncertain tax positions was $12.5 million increasing to $13.7 million, to $14.5 million, and to $15.3 million as of December 31, 2007, 2008, and 2009, respectively.As of December 31 2010, the gross unrecognized tax benefit increased to $20.6 million, substantially as a result of having settled our Tax Audit/Litigation case (see Note 19 – Commitments and Contingencies to our 2011 Consolidated Financial Statements).As of December 31 2011, the gross unrecognized tax benefit decreased to $4.4 million largely because the Tax Audit/Litigation matter is no longer in the nature of an uncertain tax position governed by FASB ASC 740-10-25, but is a fixed and determinable tax liability.We do not expect a significant tax payment related to the $4.4 million in uncertain tax positions within the next 12 months. Unconsolidated Joint Venture Debt Total debt of unconsolidated joint ventures was $663,000 and $653,000 as of December 31, 2011 and December 31, 2010, respectively.Our share of unconsolidated debt, based on our ownership percentage, was $221,000 and $218,000 as of December 31, 2011 and December 31, 2010, respectively.This loan is guaranteed by one of our subsidiaries to the extent of our ownership percentage. Off-Balance Sheet Arrangements There are no off-balance sheet transactions, arrangements or obligations (including contingent obligations) that have, or are reasonably likely to have, a current or future material effect on our financial condition, changes in the financial condition, revenue or expense, results of operations, liquidity, capital expenditures or capital resources. -49- Table of Contents Financial Risk Management Our internally developed risk management procedure, seeks to minimize the potentially negative effects of changes in foreign exchange rates and interest rates on the results of operations.Our primary exposure to fluctuations in the financial markets is currently due to changes in foreign exchange rates between U.S and Australia and New Zealand, and interest rates. If our operational focus shifts more to Australia and New Zealand, unrealized foreign currency translation gains and losses could materially affect our financial position.Historically, we managed our currency exposure by creating natural hedges in Australia and New Zealand.This involves local country sourcing of goods and services as well as borrowing in local currencies.However, by paying off our New Zealand debt and paying down on our Australian debt with the proceeds of our TPS, we have added an increased element of currency risk to our Company.We believe that this currency risk is mitigated by the long-term nature of the fully subordinated notes and our recent ability to repurchase, at a discount, some of these securities. In the first quarter 2009, we took advantage of current market illiquidity for securities such as our TPS to repurchase $22.9 million of those securities for $11.5 million.In addition, in December 2008 we secured a waiver of all financial covenants with respect to our TPS for a period of nine years (through December 2017), in consideration of the payment of $1.6 million, consisting of an initial payment of $1.1 million, a payment of $270,000 made in December 2011, and a contractual obligation to pay $270,000 in December 2014.In the event that the remaining payment is not made, the only remedy is the termination of the waiver.Because of this transaction, which was partially funded with borrowings against our New Zealand line-of-credit, we once again have substantially matched the currency in which we have financed our developments with the jurisdictions in which these developments are located. Our exposure to interest rate risk arises out of our long-term debt obligations.Consistent with our internally developed guidelines, we seek to reduce the negative effects of changes in interest rates by changing the character of the interest rate on our long-term debt, converting a fixed rate into a variable rate and vice versa.Our internal procedures allow us to enter into derivative contracts on certain borrowing transactions to achieve this goal.Our Australian Credit Facility provides for floating interest rates based on the Bank Bill Swap Bid Rate (BBSY bid rate), but requires that not less than 75% of the loan be swapped into fixed rate obligations but we have elected to swap 100% of the balance.Additionally, under our GE Capital Term Loan, we are required to swap no less than 50% of the December 1, 2010 balance of $37.5 million for the first three years of the revised loan agreement (see Note 12 – Notes Payable to our 2011 Consolidated Financial Statements), but we have elected to swap 100% of the balance for the first three years. In accordance with FASB ASC 815-20 – Derivatives and Hedging, we marked our interest swap instruments to market on the consolidated balance sheet resulting in a $5.0 million increase to interest expense during 2011, $284,000 decrease to interest expense during 2010, and a $1.4 million decrease to interest expense during 2009. Inflation We continually monitor inflation and the effects of changing prices.Inflation increases the cost of goods and services used.Competitive conditions in many of our markets restrict our ability to recover fully the higher costs of acquired goods and services through price increases.We attempt to mitigate the impact of inflation by implementing continuous process improvement solutions to enhance productivity and efficiency and, as a result, lower costs and operating expenses.In our opinion, the effects of inflation have been managed appropriately and as a result, have not had a material impact on our operations and the resulting financial position or liquidity. Accounting Pronouncements Adopted During 2011 Please see Note 2 – Summary of Significant Accounting Policies to our 2011 Consolidated Financial Statements. -50- Table of Contents New Accounting Pronouncements Please see Note 2 – Summary of Significant Accounting Policies to our 2011 Consolidated Financial Statements. Forward-Looking Statements Our statements in this annual report contain a variety of forward-looking statements as defined by the Securities Litigation Reform Act of 1995.Forward-looking statements reflect only our expectations regarding future events and operating performance and necessarily speak only as of the date the information was prepared.No guarantees can be given that our expectation will in fact be realized, in whole or in part.You can recognize these statements by our use of words such as, by way of example, “may,” “will,” “expect,” “believe,” and “anticipate” or other similar terminology. These forward-looking statements reflect our expectation after having considered a variety of risks and uncertainties.However, they are necessarily the product of internal discussion and do not necessarily completely reflect the views of individual members of our Board of Directors or of our management team.Individual Board members and individual members of our management team may have different view as to the risks and uncertainties involved, and may have different views as to future events or our operating performance. Among the factors that could cause actual results to differ materially from those expressed in or underlying our forward-looking statements are the following: · with respect to our cinema operations: o the number and attractiveness to movie goers of the films released in future periods; o the amount of money spent by film distributors to promote their motion pictures; o the licensing fees and terms required by film distributors from motion picture exhibitors in order to exhibit their films; o the comparative attractiveness of motion pictures as a source of entertainment and willingness and/or ability of consumers (i) to spend their dollars on entertainment and (ii) to spend their entertainment dollars on movies in an outside the home environment; o the extent to which we encounter competition from other cinema exhibitors, from other sources of outside of the home entertainment, and from inside the home entertainment options, such as “home theaters” and competitive film product distribution technology such as, by way of example, cable, satellite broadcast, DVD and VHS rentals and sales, and so called “movies on demand;” o the extent to which we can digitalize our cinema circuit compared to our competitors; and o the extent to and the efficiency with which, we are able to integrate acquisitions of cinema circuits with our existing operations. · with respect to our real estate development and operation activities: o the rental rates and capitalization rates applicable to the markets in which we operate and the quality of properties that we own; o the extent to which we can obtain on a timely basis the various land use approvals and entitlements needed to develop our properties; o the risks and uncertainties associated with real estate development; o the availability and cost of labor and materials; o competition for development sites and tenants; o environmental remediation issues; and o the extent to which our cinemas can continue to serve as an anchor tenant who will, in turn, be influenced by the same factors as will influence generally the results of our cinema operations. -51- Table of Contents · with respect to our operations generally as an international company involved in both the development and operation of cinemas and the development and operation of real estate; and previously engaged for many years in the railroad business in the United States: o our ongoing access to borrowed funds and capital and the interest that must be paid on that debt and the returns that must be paid on such capital; o the relative values of the currency used in the countries in which we operate; o changes in government regulation, including by way of example, the costs resulting from the implementation of the requirements of Sarbanes-Oxley; o our labor relations and costs of labor (including future government requirements with respect to pension liabilities, disability insurance and health coverage, and vacations and leave); o our exposure from time to time to legal claims and to uninsurable risks such as those related to our historic railroad operations, including potential environmental claims and health related claims relating to alleged exposure to asbestos or other substances now or in the future recognized as being possible causes of cancer or other health related problems; o changes in future effective tax rates and the results of currently ongoing and future potential audits by taxing authorities having jurisdiction over our various companies; and o changes in applicable accounting policies and practices. The above list is not necessarily exhaustive, as business is by definition unpredictable and risky, and subject to influence by numerous factors outside of our control such as changes in government regulation or policy, competition, interest rates, supply, technological innovation, changes in consumer taste and fancy, weather, and the extent to which consumers in our markets have the economic wherewithal to spend money on beyond-the-home entertainment. Given the variety and unpredictability of the factors that will ultimately influence our businesses and our results of operation, it naturally follows that no guarantees can be given that any of our forward-looking statements will ultimately prove to be correct.Actual results will undoubtedly vary and there is no guarantee as to how our securities will perform either when considered in isolation or when compared to other securities or investment opportunities. Finally, we undertake no obligation to update publicly or to revise any of our forward-looking statements, whether as a result of new information, future events or otherwise, except as may be required under applicable law.Accordingly, you should always note the date to which our forward-looking statements speak. Additionally, certain of the presentations included in this annual report may contain “non-GAAP financial measures.”In such case, a reconciliation of this information to our GAAP financial statements will be made available in connection with such statements. -52- Table of Contents Item 7A – Quantitative and Qualitative Disclosure about Market Risk The Securities and Exchange Commission requires that registrants include information about potential effects of changes in currency exchange and interest rates in their Form 10-K filings.Several alternatives, all with some limitations, have been offered.The following discussion is based on a sensitivity analysis, which models the effects of fluctuations in currency exchange rates and interest rates.This analysis is constrained by several factors, including the following: · it is based on a single point in time. · it does not include the effects of other complex market reactions that would arise from the changes modeled. Although the results of such an analysis may be useful as a benchmark, they should not be viewed as forecasts. At December 31, 2011, approximately 57% and 16% of our assets (determined by the book value of such assets) were invested in assets denominated in Australian dollars (Reading Australia) and New Zealand dollars (Reading New Zealand), respectively, including approximately $19.8 million in cash and cash equivalents.At December 31, 2010, approximately 55% and 16% of our assets were invested in assets denominated in Australian and New Zealand dollars, respectively, including approximately $18.1 million in cash and cash equivalents. Our policy in Australia and New Zealand is to match revenue and expenses, whenever possible, in local currencies.As a result, a majority of our expenses in Australia and New Zealand have been procured in local currencies.Due to the developing nature of our operations in Australia and New Zealand, our revenue is not yet significantly greater than our operating expense.The resulting natural operating hedge has led to a negligible foreign currency effect on our earnings.As we continue to progress our acquisition and development activities in Australia and New Zealand, we cannot assure you that the foreign currency effect on our earnings will be insignificant in the future. Historically, our policy has been to borrow in local currencies to finance the development and construction of our entertainment complexes in Australia and New Zealand whenever possible.As a result, the borrowings in local currencies have provided somewhat of a natural hedge against the foreign currency exchange exposure.Even so, approximately 56% and 50% of our Australian and New Zealand assets (based on book value), respectively, remain subject to such exposure unless we elect to hedge our foreign currency exchange between the U.S. and Australian and New Zealand dollars.If the foreign currency rates were to fluctuate by 10% the resulting change in Australian and New Zealand assets would be $13.8 million and $3.6 million, respectively, and the change in annual net income would be $1.9 million and $410,000, respectively.At the present time, we have no plan to hedge such exposure.We believe that this currency risk is mitigated by the long-term nature of the fully subordinated notes. We record unrealized foreign currency translation gains or losses that could materially affect our financial position.We have accumulated unrealized foreign currency translation gains of approximately $60.1 million and $59.1 million as of December 31, 2011 and 2010, respectively. Historically, we maintained most of our cash and cash equivalent balances in short-term money market instruments with original maturities of six months or less.Some of our money market investments may decline in value if interest rates increase.Due to the short-term nature of such investments, a change of 1% in short-term interest rates would not have a material effect on our financial condition. The majority of our loans have fixed interest rates; however, one of our international loans has a variable interest rate and a change of approximately 1% in short-term interest rates would have resulted in approximately $280,000 increase or decrease in our 2011 interest expense. -53- Table of Contents Item 8 – Financial Statements and Supplementary Data TABLE OF CONTENTS Reports of Independent Registered Public Accounting Firms 55 Consolidated Balance Sheets as of December 31, 2011 and 2010 57 Consolidated Statements of Operations for the Three Years Ended December 31, 2011 58 Consolidated Statements of Stockholders’ Equity for the Three Years Ended December 31, 2011 59 Consolidated Statements of Cash Flows for the Three Years Ended December 31, 2011 60 Notes to Consolidated Financial Statements 61 -54- Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Reading International, Inc. Los Angeles, California We have audited the accompanying consolidated balance sheet of Reading International, Inc. and subsidiaries (the "Company") as of December 31, 2011, and the related consolidated statements of operations, stockholders' equity, and cash flows for the year ended December 31, 2011.Our audit of the consolidated financial statements also included the financial statement schedule listed in the Index at Item 15 for the year ended December 31, 2011.These financial statements and financial statement schedule are the responsibility of the Company's management.Our responsibility is to express an opinion on the financial statements and financial statement schedule based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Reading International, Inc. and subsidiaries at December 31, 2011, and the results of their operations and their cash flows for the year ended December 31, 2011, in conformity with accounting principles generally accepted in the United States of America.Also, in our opinion, the related financial statement schedule for the year ended December 31, 2011, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. We have also audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the Company's internal control over financial reporting as of December 31, 2011, based on the criteria established in Internal Control—Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission and our report dated March 15, 2012 expressed an unqualified opinion thereon. /s/Grant Thornton LLP Los Angeles, California March 15, 2012 -55- Table of Contents Report of Independent Registered Public Accounting Firm To the Board of Directors and Stockholders of Reading International, Inc. Los Angeles, California We have audited the accompanying consolidated balance sheets of Reading International, Inc. and subsidiaries (the "Company") as of December 31, 2010, and the related consolidated statements of operations, stockholders' equity, and cash flows for each of the two years in the period ended December 31, 2010.Our audits also included the financial statement schedule listed in the Index at Item 15.These financial statements and financial statement schedule are the responsibility of the Company's management.Our responsibility is to express an opinion on the financial statements and financial statement schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, such consolidated financial statements present fairly, in all material respects, the financial position of Reading International, Inc. and subsidiaries at December 31, 2010, and the results of their operations and their cash flows for each of the two years in the period ended December 31, 2010, in conformity with accounting principles generally accepted in the United States of America.Also, in our opinion, such financial statement schedule, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly, in all material respects, the information set forth therein. As discussed in Note 2 to the consolidated financial statements, the Company's Australian Credit Facility with an outstanding balance of $101.7 million as of December 31, 2010 matures on June 30, 2011 and the Company is currently in negotiations to obtain a new credit facility.Management's plans concerning this matter are discussed in Note 2 to the financial statements. As discussed in Note9 to the consolidated financial statements, the accompanying 2010 and 2009 consolidated financial statements have been retrospectively adjusted for the reversal of discontinued operations. /s/DELOITTE & TOUCHE LLP Los Angeles, California March 15, 2011 (March 15, 2012 as to the effects of the retrospective adjustments for the reversal of discontinued operations discussed in Note 9) -56- Table of Contents Reading International, Inc. and Subsidiaries Consolidated Balance Sheets as of December 31, 2011 and 2010 (U.S. dollars in thousands) December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Receivables Inventory Investment in marketable securities Restricted cash Deferred tax asset Prepaid and other current assets Assets held for sale Total current assets Property held for and under development Property & equipment, net Investment in unconsolidated joint ventures and entities Investment in Reading International Trust I Goodwill Intangible assets, net Deferred tax asset, net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued liabilities $ $ Film rent payable Notes payable – current portion Taxes payable Deferred current revenue Other current liabilities Total current liabilities Notes payable – long-term portion Notes payable to related party Subordinated debt Noncurrent tax liabilities Other liabilities Total liabilities Commitments and contingencies (Note 19) Stockholders’ equity: Class A non-voting common stock, par value $0.01, 100,000,000 shares authorized, 35,675,518 issued and 21,311,348 outstanding at December 31, 2011 and 31,500,693 issued and 21,308,823 outstanding at December 31, 2010 Class B voting common stock, par value $0.01, 20,000,000 shares authorized and 1,495,490 issued and outstanding at December 31, 2011 and at December 31, 2010 15 15 Nonvoting preferred stock, par value $0.01, 12,000 shares authorized and no issued Additional paid-in capital Accumulated deficit ) ) Treasury shares ) ) Accumulated other comprehensive income Total Reading International, Inc. stockholders’ equity Noncontrolling interests Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. -57- Table of Contents Reading International, Inc. and Subsidiaries Consolidated Statements of Operations for the Three Years Ended December 31, 2011 (U.S. dollars in thousands, except per share amounts) Year Ended December 31, Operating revenue Cinema $ $ $ Real estate Total operating revenue Operating expense Cinema Real estate Depreciation and amortization Loss on transfer of real estate held for sale to continuing operations Impairment expense Contractual commitment loss General and administrative Other operating income ) Total operating expense Operating income Interest income Interest expense ) ) ) Gain on extinguishment of debt Net gain (loss) on sale of assets ) (2
